Exhibit 10.16

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

GENERATION MPOWER LLC

DATED AS OF

February 28, 2011

 

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. THE MEMBERSHIP INTERESTS
MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
OR REFERRED TO IN THIS LIMITED LIABILITY COMPANY AGREEMENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINED TERMS

     1     

1.1

  

Definitions; Rules of Construction

     1   

2.

 

ORGANIZATIONAL MATTERS

     1     

2.1

  

Formation and Continuation

     1     

2.2

  

Term

     2     

2.3

  

Name

     2     

2.4

  

Purpose of the Company; Business

     2     

2.5

  

Registered Office and Agent

     2     

2.6

  

Fictitious Business Name Statement; Other Certificates

     3   

3.

 

CAPITALIZATION

     3     

3.1

  

Required Investments in the Company

     3     

3.2

  

Additional Capital Contributions

     3     

3.3

  

Withdrawal and Return of Capital; Interest on Capital

     4   

4.

 

DISTRIBUTIONS

     5     

4.1

  

Limitations on Distributions

     5     

4.2

  

Annual Distributions

     5     

4.3

  

Special Distributions

     5     

4.4

  

Tax Payment Distributions

     5     

4.5

  

Liquidating Distributions

     6     

4.6

  

Withholding

     6   

5.

 

CAPITAL ACCOUNTS

     6     

5.1

  

Financial Reporting and Nonfinancial Reporting Books

     6     

5.2

  

Capital Accounts

     6     

5.3

  

Revaluation of Company Property

     8   

6.

 

PROFITS AND LOSS ALLOCATION

     8     

6.1

  

Shares of the Company

     8     

6.2

  

Special Allocations

     9     

6.3

  

Allocation of Tax Items

     10   

7.

 

MANAGEMENT OF THE COMPANY

     10     

7.1

  

Governing Board; Alternates

     10   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

7.2

  

Composition

     10     

7.3

  

Term; Vacancies

     11     

7.4

  

Required Approval by the Board

     11     

7.5

  

Negative Controls

     12     

7.6

  

Meetings

     13     

7.7

  

Agenda and Notice of Meetings

     13     

7.8

  

Waiver of Notice of Meeting

     13     

7.9

  

Telephonic Meetings

     13     

7.10

  

Required Vote; Quorum

     13     

7.11

  

Action by Written Consent

     14     

7.12

  

Compensation and Reimbursement

     14     

7.13

  

Committees

     14     

7.14

  

Waiver of Conflict of Interest

     14     

7.15

  

Management of Subsidiaries

     15     

7.16

  

Contracts

     15     

7.17

  

Information Rights

     15   

8.

 

OFFICERS AND PERSONNEL

     15     

8.1

  

Officers

     15     

8.2

  

Authority and Duties of the Officers

     15     

8.3

  

Personnel

     16   

9.

 

RIGHTS AND OBLIGATIONS OF MEMBERS

     16     

9.1

  

Initial Members

     16     

9.2

  

Additional Members

     16     

9.3

  

Withdrawal and Termination

     16     

9.4

  

Limitation on the Rights and Powers of Members

     16     

9.5

  

Limited Liability of Members

     16     

9.6

  

Spontaneous Meeting of Members

     16     

9.7

  

Quorum

     17     

9.8

  

Voting of Interests

     17     

9.9

  

Manner of Acting

     17   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

9.10

  

Action Without Meeting

     17     

9.11

  

No Required Notice of Action

     17     

9.12

  

Actions Requiring Member Approval

     17     

9.13

  

Information; Reports

     18   

10.

 

INDEMNIFICATION OF INDIVIDUALS BY THE COMPANY

     18     

10.1

  

General

     18     

10.2

  

Exculpation

     18     

10.3

  

Limitations

     18     

10.4

  

Advancement of Expenses

     19     

10.5

  

Continuation of Indemnification

     19     

10.6

  

Indemnification of Directors, Alternates and Committee Members

     19     

10.7

  

Permitted Reliance on Reports, Advisors and Information

     19     

10.8

  

Insurance

     19   

11.

 

REPRESENTATIONS AND WARRANTIES

     19     

11.1

  

Investment Intention and Restrictions on Disposition

     19     

11.2

  

Securities Laws Matters

     20     

11.3

  

Ability to Bear Risk

     20     

11.4

  

Access to Information; Sophistication; Lack of Reliance

     20     

11.5

  

Organization and Existence

     21     

11.6

  

Power and Authority

     21     

11.7

  

Authorization and Enforceability

     21     

11.8

  

No Consents

     21     

11.9

  

No Conflict or Breach

     21     

11.10

  

No Violation of Law; No Proceedings

     21   

12.

 

EXCLUSIVITY

     22     

12.1

  

General

     22     

12.2

  

Government Contracts

     22     

12.3

  

Other Nuclear Technologies

     22     

12.4

  

Competing Proposals

     22     

12.5

  

Customer Preference

     23   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

13.

 

COVENANTS; BUSINESS MATTERS

     23     

13.1

  

Confidentiality

     23     

13.2

  

Compliance with Laws and Limits on Certain Activities

     23     

13.3

  

Customer Contracts and Subcontracts

     24     

13.4

  

Transactions with Affiliates

     25     

13.5

  

Generic Design Fee

     25     

13.6

  

Ethics Policies

     25     

13.7

  

Company Self-Performance

     25     

13.8

  

Political Contributions

     26     

13.9

  

Publicity

     26     

13.10

  

Performance

     26     

13.11

  

Consideration of Company Subcontractors and Suppliers

     26   

14.

 

TAX MATTERS

     26     

14.1

  

Taxable Year

     26     

14.2

  

Tax Reporting Partner

     26     

14.3

  

Tax Matters Partner

     26     

14.4

  

Information to the TMP

     26     

14.5

  

Limitations Period Extension

     27     

14.6

  

Settlement

     27     

14.7

  

Certain Petitions

     27     

14.8

  

Tax Returns

     27     

14.9

  

Information Requests

     27     

14.10

  

Cooperation with Responsibilities

     27     

14.11

  

Section 754 Election

     27   

15.

 

TRANSFERS OF INTERESTS

     27     

15.1

  

General Restriction

     27     

15.2

  

Permitted Transfers

     28     

15.3

  

Prohibited Transfers

     28     

15.4

  

Duty of First Offer

     29     

15.5

  

BNGP Tag-Along Right

     29   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

15.6

  

B&WMR Drag-Along Right

     30     

15.7

  

General Provisions

     31     

15.8

  

Unauthorized Transfers Void

     31   

16.

 

LIMITATIONS ON LIABILITY AMONG THE MEMBERS

     31     

16.1

  

Limitations on Liability

     31   

17.

 

GENERAL

     32     

17.1

  

Dispute Resolution

     32     

17.2

  

Dissolution

     32     

17.3

  

Governing Law

     32     

17.4

  

Entire Agreement

     32     

17.5

  

Amendments; Waivers

     33     

17.6

  

Counterparts

     33     

17.7

  

Notices

     33     

17.8

  

Severability

     33     

17.9

  

Binding Effect; No Third Party Benefit

     33     

17.10

  

Provisions Surviving

     33   

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:

  

BNGP Required Investments

Exhibit B:

  

B&WMR Required Investments

Exhibit C:

  

New Members

Exhibit D:

  

Termination and Withdrawal

Exhibit E:

  

Dispute Resolution

Exhibit F:

  

Confidentiality

Exhibit G:

  

Confidential Items

Exhibit H:

  

Acceptable Nuclear Liability Regime Definition

Exhibit I:

  

Division of Responsibility (DOR)

Exhibit J:

  

Customer Contract Principal Terms and Conditions

Exhibit K:

  

Subcontract Table



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT OF

GENERATION MPOWER LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT of Generation mPower LLC (the
“Company”), dated and effective as of February 28, 2011 (this “LLC Agreement”),
is entered into by and among the Company and the Members.

RECITALS

 

  A. BWNE has started a program to develop, market and deploy facilities
utilizing B&W mPower™ nominal 125 MWe light water, steam generating, small
modular nuclear reactor technology (each such facility, a “Plant”) for customers
on a commercial basis (the “Program”).

 

  B. BWNE and BDC and certain of their respective Affiliates entered into the
Joint Development Agreement, dated July 13, 2010 (the “JDA”), to implement the
Program.

 

  C. For Tax purposes, the Company is a continuation of the Tax Partnership
created under the JDA.

AGREEMENT

In consideration of the mutual covenants of this LLC Agreement, the Company and
the Members do hereby agree as follows:

1. DEFINED TERMS

1.1 Definitions; Rules of Construction. Unless the context otherwise requires,
terms that are capitalized and not otherwise defined in context have the
meanings set forth or cross-referenced in Annex I of this LLC Agreement, which
also sets forth rules of construction and usage that will be applicable in this
LLC Agreement.

2. ORGANIZATIONAL MATTERS

2.1 Formation and Continuation.

(a) The Company has been formed as a Delaware limited liability company under
and pursuant to the Act by the execution and filing of the Certificate of
Formation with the Secretary of State of Delaware on December 16, 2010. The
Company is hereby continued by the Members.

(b) The rights and obligations of the Members will be as provided in the Act,
except as otherwise provided in this LLC Agreement. In the event of any
inconsistency between any terms of this LLC Agreement and any provisions of the
Act that are not mandatory, the terms of this LLC Agreement will govern.



--------------------------------------------------------------------------------

2.2 Term. The duration of the Company will be perpetual unless it is dissolved
and liquidated in accordance with Section 17.2. The existence of the Company as
a separate legal entity will continue until the cancellation of the Certificate
of Formation as provided in the Act.

2.3 Name. The name of the Company is “Generation mPower LLC”.

2.4 Purpose of the Company; Business. The Company has been formed for the
purposes of (a) directing and controlling the activities of the Program,
including:

(i) obtaining NRC design certification of steam-generating light water SMR
technology to be employed in the Plants, supporting licensing under 10 CFR Parts
50 and 52, and obtaining and supporting analogous regulatory approvals and
licensing for international deployment of Plants;

(ii) Plant sales and marketing to, and contracting with, Customers;

(iii) overall project management during development and deployment of the
Program, including subcontracting to BWNE and BPC or their designated
Affiliates;

(iv) Customer permitting and licensing interfacing;

(v) integrated Plant design and configuration management;

(vi) systems engineering and integrated Plant technology management;

(vii) servicing, maintaining, modifying and upgrading operating Plants; and

(viii) management of strategic supplier relationships and contracts for
Strategic Equipment;

and (b) engaging in all acts or activities necessary, advisable or incidental to
the furtherance of the foregoing. The Company may exercise all rights, powers,
privileges, and other incidents of ownership of its assets and business and may
engage in any activities and transactions that may be necessary, suitable, or
proper to accomplish or further the Company’s business and purpose. The Company
will not be involved in the procurement, supply, sale or service of nuclear
fuel, nor the operation of completed Plants. For the avoidance of doubt, no
Member or its Affiliates is prohibited from engaging in any of the activities
mentioned in the preceding sentence independently, including with Customers or
with the Company.

2.5 Registered Office and Agent. The initial registered office of the Company in
the State of Delaware is the office of the registered agent of the Company in
Delaware. The name and address of the initial registered agent of the Company in
Delaware is The Corporation Trust Company, 1209 Orange Street, City of
Wilmington, County of New Castle, Delaware 19801. The principal office of the
Company is 13024 Ballantyne Corporate Place, Suite 700, Charlotte, NC 28277. The
Board may change the principal office or the identity or address of its
registered office and registered agent in Delaware without the need to amend
this LLC Agreement.

 

2



--------------------------------------------------------------------------------

2.6 Fictitious Business Name Statement; Other Certificates. The Board will, from
time to time, cause the Company to register as a foreign limited liability
company and to file fictitious or trade name statements or certificates in the
jurisdictions and offices that the Board considers necessary or appropriate. The
Company may do business under any fictitious business names deemed desirable by
the Board. The Board will, from time to time, file or cause to be filed
certificates of amendment, certificates of cancellation, or other certificates
that the Board reasonably considers necessary under the Act or under the
Applicable Laws of any jurisdiction in which the Company is doing business to
establish and continue the Company as a limited liability company or to protect
the limited liability of the Members.

3. CAPITALIZATION

3.1 Required Investments in the Company.

(a) BNGP. BNGP will make, and certain of its Affiliates have and will make on
its behalf, investments in the Company in the amounts and manner, and at the
times, specified in Exhibit A.

(b) B&WMR. B&WMR will make, and certain of its Affiliates have and will make on
its behalf, investments in the Company in the amounts and manner, and at the
times, specified in Exhibit B.

(c) New Members. Each New Member may be required to make an investment in the
Company in connection with its admission as a Member of the Company in
accordance with Section 9.2 and its Subscription Agreement. The investment
(including any Capital Contributions) will be as agreed between B&WMR and the
New Member and set forth in its Subscription Agreement. Contemporaneously with
any initial Capital Contributions by the New Member, the Company will distribute
an amount equal to that Capital Contribution to B&WMR in accordance with
Section 4.3(a).

(d) Compromises. The prior written consent of BNGP and B&WMR is the only consent
required with respect to any adjustment, modification, amendment or other
compromise of the Capital Contributions that is or was to be made under
Section 3.1(a) or Section 3.1(b). The prior written consent of B&WMR is the only
consent required with respect to any adjustment, modification, amendment or
other compromise of any Capital Contributions made by New Members under
Section 3.1(c).

3.2 Additional Capital Contributions.

(a) Except as required under Section 3.1 or as a Member may agree in accordance
with Section 3.2(b), no Member will be required to make any additional Capital
Contributions to the Company.

(b) In addition to investments required under Section 3.1, the Board may
determine from time to time that additional working capital is required and may
cause the Company to request the Members to make additional Capital
Contributions. In each case, the Company will first submit a written notice to
each Member identifying the due date, the aggregate amount and the payment terms
of the requested Capital Contribution (a “Capital

 

3



--------------------------------------------------------------------------------

Call”). Each Member will have the right to invest its Share of the Capital Call
(subject to increase for over subscription if some Members do not fully exercise
their rights) on terms and conditions contained in the Capital Call. Not more
than 10 Business Days after a Capital Call, each Member will notify the Company
in writing (i) whether the member will contribute its Share of the Capital Call,
and (ii) the maximum amount the Member would invest, if any, in excess of its
Share (if one or more other Members do not participate in the Capital Call). If
any Member does not invest its Share, then each Member who has elected to invest
in excess of its Share (an “Oversubscription Member”) will have the right to
invest an additional amount, up to the amount which the other Members elected
not to invest, which additional investment will be allocated pro rata (in
proportion to their Share) among all Oversubscription Members as required. No
Member can be required to invest more than the amount it has specified. Members
that participate in the Capital Call in an amount equal to their Share will
maintain their Share after the Capital Call. Oversubscription Members will
increase their Share based on the amount so oversubscribed and, subject to
Section 3.2(c), Members that do not participate in the Capital Call will have
their Share decreased.

(c) If a Capital Call occurs prior to the completion of the First Tranche
Investment, then (i) in no event will BNGP’s Share be decreased if BNGP elects
in its sole discretion not to participate in the Capital Call and (ii) the
amount invested by BNGP in connection with the Capital Call up to its Share will
count as a payment towards BNGP’s First Tranche Investment, unless otherwise
agreed by BNGP and B&WMR. BNGP’s Share will be increased in accordance with
Section 3.2(d) in connection with a Capital Call that occurs prior to completion
of the First Tranche Investment only if BNGP invests an amount in excess of its
Share, in which case any amount invested in excess of its Share will not be
counted as payments towards BNGP’s First Tranche Investment.

(d) The amount of the required increase or decrease in a Member’s Share under
Section 3.2(b) will be determined as follows:

(i) the Board will determine the fair market value of the Company’s assets
before taking into account any new Capital Contributions made in response to the
Capital Call;

(ii) the Board will compute a “Special Sharing Amount” for each Member equal to
the sum of (A) the product of the fair market value determined in
Section 3.2(d)(i) and such Member’s Share prior to the required increase or
decrease and (B) the amount of new Capital Contributions made by such Member in
response to the Capital Call; and

(iii) each Member’s Share will be the percentage determined by dividing such
Member’s Special Sharing Amount by the sum of all Members’ Special Sharing
Amounts.

3.3 Withdrawal and Return of Capital; Interest on Capital. No Member has the
right to withdraw any Capital Contributions, nor is any Member entitled to
receive any interest on Capital Contributions or any portion thereof.

 

4



--------------------------------------------------------------------------------

4. DISTRIBUTIONS

4.1 Limitations on Distributions. The Company will not make any distribution of
cash, except to the extent that the Company then has cash or cash equivalents
available in excess of the sum of (a) amounts required to pay or make provision
for all Company expenses, plus (b) all reserves that are considered necessary or
appropriate by the Board. To the extent that the Board reasonably foresees that
the Company will receive cash or other consideration to satisfy liabilities not
yet due and payable, the Company is not required to establish reserves or make
other provision to satisfy the liabilities prior to making distributions under
this Article 4. Distributions of cash are only to be made to the extent cash or
cash equivalents are available to the Company without requiring (i) the sale of
Company assets or the pledge of Company assets at a time or on terms that the
Board believes are not in the best interests of the Company or (ii) a reduction
in reserves that the Board believes are necessary or desirable for working
capital or other Company purposes. No Member has the right to receive a
distribution of property other than cash.

4.2 Annual Distributions. Subject to the limitations of Section 4.1, the Board
will determine each year whether the Company has cash or cash equivalents in
excess of the Company’s prudent working capital and liquidity needs (after
giving effect to distributions described in Sections 4.3 and 4.4) and will
distribute excess cash to the Members in proportion to their Share.

4.3 Special Distributions. The Company will make the following distributions
from time to time:

(a) As and when any New Member makes a Capital Contribution to the Company
pursuant to Section 3.1(c), the Company will distribute an amount equal to that
Capital Contribution to B&WMR.

(b) If BNGP makes an additional investment to true-up the First Tranche
Investment as described in Section A.4(a) of Exhibit A, the Company will
distribute an amount equal to the true-up payment to B&WMR in accordance with
Section A.4(a) of Exhibit A.

(c) If any amount is due to BNGP to refund in-kind credit as described under
Section A.4(b) of Exhibit A, the Company will distribute that amount to BNGP.

(d) As and when an installment of the Second Tranche Investment is made in
accordance with Section A.6(b) of Exhibit A, the Company will distribute an
amount equal to that installment to B&WMR in accordance with Section A.6(c) of
Exhibit A.

4.4 Tax Payment Distributions.

(a) If the Board determines that the Company is expected to have taxable income
for federal income Tax purposes in any Fiscal Year and the Board elects to make
a distribution pursuant to this Section 4.4, not more than thirty days after the
end of each fiscal quarter in that Fiscal Year, the Company will distribute cash
to the Members in proportion to the amount of taxable income allocated to each
of them for that Fiscal Year. The amount to be distributed as tax payment
distributions will be based on the maximum federal income tax rate

 

5



--------------------------------------------------------------------------------

then applicable to corporations, increased by five percentage points or other
rate as the Board determines is appropriate to account for expected state income
Taxes net of the benefit of deducting such Taxes for federal purposes, initially
40%.

(b) Any distribution made to a Member under this Section 4.4 will be treated as
having been distributed to that Member under the applicable provisions of
Section 4.2 or Section 4.3, and will reduce, dollar for dollar, the amounts to
which that Member would otherwise be entitled under Section 4.2 and Section 4.3,
so that the cumulative amounts distributed to the Members under this LLC
Agreement will be the same as the respective amounts that the Members would have
received if no distributions had been made under this Section 4.4.

4.5 Liquidating Distributions. If the Company is being wound up and liquidated
in accordance with Section 17.2, or if there is to be a merger, consolidation,
conversion, sale of all or substantially all the Company’s assets or other
similar transaction, then, subject to the provisions of Section 4.1, all
distributions to the Members will be made to all Members in accordance with the
positive Capital Account balances of the Members as determined after taking into
account all capital account adjustments for the Tax Partnership taxable year
during which such liquidation occurs including the allocation of any Profit or
Loss for that taxable year. A Member with a deficit in its Capital Account
following the distribution of liquidation proceeds will have no obligation to
restore the amount of the deficit balance to the Company, any Member or other
Person. Distributions made pursuant to this Section 4.5 will only be made after
any distributions required pursuant to Sections 4.3 or 4.4 have been made.

4.6 Withholding. The Company may withhold from any distribution made pursuant to
this LLC Agreement, and may pay over to the appropriate federal, state or local
Governmental Authority, any amounts required to be withheld pursuant to the Code
or provisions of Applicable Law. All amounts withheld pursuant to the preceding
sentence in connection with a distribution to any Member to satisfy a Tax
imposed upon that Member will be treated as an amount distributed to that Member
for all purposes of this LLC Agreement.

5. CAPITAL ACCOUNTS

5.1 Financial Reporting and Nonfinancial Reporting Books. The Company will keep,
or cause to be kept, financial reporting books on the accrual method of
accounting in accordance with generally accepted accounting principles in the
United States consistently applied. The Company will maintain nonfinancial
reporting books and Capital Accounts as required by Section 5.2 that are to be
the basis for liquidating distributions pursuant to Section 4.5. The Company
will also maintain detailed books and records as required to complete and track
the investments contemplated in Section 3.1 (and other accounts the Board
determines are required to complete necessary project management controls in
connection therewith) and so that it can comply with all Tax reporting
obligations and other obligations set forth in Article 14.

5.2 Capital Accounts.

(a) For U.S. federal, state and local income tax purposes, the Company is a
continuation of the Tax Partnership resulting from the JDA, under which each
Member had a

 

6



--------------------------------------------------------------------------------

Capital Account, and the Members intend for the initial Capital Account of each
Member hereunder to be equal to the Capital Account of each Member under the
JDA. This Section 5.2 and other provisions of this LLC Agreement relating to
Capital Accounts are intended to comply with Treasury Regulations Sections
1.704-1(b) and 1.704-2, and they will be interpreted and applied in a manner
consistent with those Treasury Regulations.

(b) Each Member’s Capital Account will from time to time be increased by:

(i) the amount of money contributed by that Member to the Company and the amount
of any Company liabilities which the Member assumes (within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(iv)(c));

(ii) the fair market value of property (as determined by the Board) contributed
by that Member to the Company (net of any liabilities secured by the property
that the Company is considered to assume or take subject or pursuant to
Section 752 of the Code); and

(iii) allocations to that Member of Profits (or items of income or gain) under
Sections 6.1 and 6.2.

(c) Each Member’s Capital Account will from time to time be reduced by:

(i) the amount of money distributed to that Member by the Company (other than
any amount distributed to BNGP under Section 4.3(c)) and the amount of that
Member’s liabilities which the Company assumes (within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(iv)(c));

(ii) the fair market value of property (as determined by the Board) distributed
to that Member by the Company (net of any liabilities secured by the property
that the Member is considered to assume or take subject or pursuant to
Section 752 of the Code); and

(iii) allocations to that Member of Losses (or items of loss, deduction or
expense) under Sections 6.1 and 6.2.

(d) For avoidance of doubt:

(i) A Member’s Capital Account will not be increased in respect of any services
rendered by that Member or its Affiliates or the value of any intellectual
property rights provided to the Company;

(ii) amounts paid by BWNE to BPC under the BPC TSA (prior to its novation to the
Company) will be regarded as a Capital Contribution by B&WMR to the Company and
a payment by the Company to BPC for its services under the BPC TSA; and

(iii) B&WMR will be treated as having paid BWNE, on behalf of the Company, for
the BWNE services outlined in the DOR and Development Budget (including related
marketing, licensing interfacing, procurement, staffing, personnel,
administrative and business development activities) that were performed prior to
execution of the BWNE TSA, and as contributing the necessary funds to the
Company.

 

7



--------------------------------------------------------------------------------

(e) No Member is obligated to restore to the Company or to repay to the Company
or to any other Person any portion or all of any debit Capital Account balance.

5.3 Revaluation of Company Property.

(a) Upon the occurrence of a Revaluation Event, the Board will revalue all
Company property (whether tangible or intangible) for Capital Account purposes
to reflect the Adjusted Fair Market Value of Company property immediately prior
to the Revaluation Event. In the event that Company property is so revalued, the
Capital Accounts of the Members will be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(f).

(b) Upon the distribution of Company property to a Member, if Company property
is not revalued pursuant to Section 5.3(a), the property to be distributed will
be revalued for Capital Account purposes to reflect the Adjusted Fair Market
Value of that property immediately prior to the distribution, and the Capital
Accounts of all Members will be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e).

6. PROFITS AND LOSS ALLOCATION

6.1 Shares of the Company.

(a) “Share” means:

(i) with respect to BNGP, 10%, as may be adjusted after the Commencement Date in
accordance with Section 3.2(b) (upward or downward based on participation in
Capital Calls, subject in all cases to Section 3.2(c)), Section A.5 of Exhibit A
(downward for electing to cap the First Tranche Investment), Section A.6 of
Exhibit A (upward for investing the Second Tranche Investment), and Article 15
(downward in the event of a Transfer by BNGP);

(ii) with respect to any other Member other than BNGP or B&WMR, the percentage
set forth in the applicable Subscription Agreement or Joinder Agreement, as
applicable, as may be adjusted after the date of the Subscription Agreement or
Joinder Agreement, as applicable, in accordance with Section 3.2(b) (upward or
downward based on participation in Capital Calls) and Article 15 (downward in
the event of a Transfer by the Member); and

(iii) with respect to B&WMR, the percentage equal to the sum of (x) 100%, minus
(y) BNGP’s Share (calculated in accordance with Section 6.1(a)(i)), minus
(z) each other Member’s Share (calculated in accordance with
Section 6.1(a)(ii)).

(b) For purposes of maintaining Capital Accounts, for each Fiscal Year or other
relevant period, after making the allocations required by Section 6.2, Profits
and Losses will be allocated to the Members in proportion to their Share. To the
extent any allocation of Losses to a Member would cause that Member to have a
negative balance in its Adjusted Capital

 

8



--------------------------------------------------------------------------------

Account at the end of a Fiscal Year, such Losses will be reallocated among the
other Members, and allocations of Profits and Losses for future periods will be
adjusted accordingly to offset (as nearly as possible) such reallocation.

(c) If during any Fiscal Year there is a change in any Member’s Share (including
a complete termination of that Member’s interest), allocations for that year
will take into account the varying Shares of the Members in any manner
determined by the TRP consistent with the requirements of Section 706 of the
Code. The TRP may, in its sole discretion, use a “pro rata” method under
Treasury Regulation Section 1.706-1(c)(2) in making the allocations, or may
instead, in its sole discretion, apply a “closing of the books” method.

(d) Each Member’s Share as of the Commencement Date is set forth opposite its
name on Annex III. For administrative convenience, Annex III will be updated
from time to time to reflect changes in each Member’s Share; however, any change
in a Member’s Share shall be effective as and when determined under this LLC
Agreement, not when Annex III is updated.

6.2 Special Allocations.

(a) Notwithstanding any other provision of this Article 6, if there is a net
decrease in Partnership Minimum Gain or Partner Nonrecourse Debt Minimum Gain
(determined in accordance with the principles of Treasury Regulations Sections
1.704-2(d) and 1.704-2(i), respectively) during the Fiscal Year, each Member
will be specially allocated items of Company income and gain for that year (and,
if necessary, subsequent years) in an amount equal to its respective share of
the net decrease during that year, determined pursuant to Treasury Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated will be
determined in accordance with Treasury Regulations Section 1.704-2(f). This
Section 6.2 is intended to comply with the minimum gain chargeback requirements
in the Treasury Regulations and will be interpreted consistently therewith,
including that no chargeback will be required to the extent of the exceptions
provided in Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

(b) In the event any Member unexpectedly receives any adjustments, allocations,
or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
will be specially allocated to that Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit created by the adjustments, allocations or distributions
as promptly as possible. An allocation pursuant to this Section 6.2(b) will be
made only if and to the extent that a Member would have an Adjusted Capital
Account Deficit in excess of that sum after all other allocations provided for
in this Section 6.2(b) have been tentatively made as if this Article 6 were not
in this LLC Agreement.

(c) In the event any Member has an Adjusted Capital Account Deficit at the end
of any Fiscal Year, each such Member will be specially allocated items of
Company income and gain in the amount of such excess as quickly as possible. An
allocation pursuant to this Section 6.2(c) will be made only if and to the
extent that a Member would have an Adjusted Capital Account Deficit in excess of
that sum after all other allocations provided for in this Article 6 have been
tentatively made.

 

9



--------------------------------------------------------------------------------

(d) Nonrecourse Deductions will be specially allocated to the Members in
proportion to their Shares.

(e) Any Partner Nonrecourse Deductions for any Fiscal Year or other period will
be specially allocated to the Member who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which the Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2.

(f) Any income attributable to the receipt or accrual of any financial
assistance from the DOE or other U.S. Governmental Authority as described in
Section B.4 of Exhibit B shall be allocated one hundred percent (100%) to B&WMR.

6.3 Allocation of Tax Items.

(a) Except as otherwise provided in this Article 6, all items of income, gain,
loss, and deduction will be allocated among the Members for federal income tax
purposes in the same manner as the corresponding items were allocated under
Section 6.1 and Section 6.2.

(b) If the fair market value of an item of Company property differs from its Tax
Basis, allocations of depreciation, depletion, amortization, gain and loss with
respect to that property will be made for federal income tax purposes to take
account of the variation between the Tax Basis and fair market value of the
property under Section 704(c)(1)(A) of the Code and Treasury Regulations
Section 1.704-1(b)(4)(i). The TRP may select, in its discretion, any reasonable
method or methods for making the allocations, including any method described in
Treasury Regulations Sections 1.704-3(b), (c), or (d).

7. MANAGEMENT OF THE COMPANY

7.1 Governing Board; Alternates.

(a) The business and affairs of the Company will be managed by or under the
direction of a board of directors (the “Board” and each member of the Board, a
“Director”). For the avoidance of doubt, the Board will collectively by
authorized action have all, and no Director individually will have any, of the
rights and powers that are possessed by a manager pursuant to Section 18-402 of
the Act, subject to the provisions of this LLC Agreement.

(b) An Alternate will have the full power to act as a Director designated by the
Member that designated the Alternate. Any action by an Alternate will be final
and binding upon the Member that designated that Alternate. Any action or
inaction purported to be taken or action refrained from by an Alternate
(including voting with respect to a particular matter (including matters set
forth in Section 7.5), waiving notice of any meeting, and executing a written
consent) will be deemed to be the action or inaction of a Director designated by
the Member that designated the Alternate.

7.2 Composition. The Board will consist of no fewer than three Directors. The
number of Directors and those designated by B&WMR will be increased from time to
time by resolution of the Board in connection with the admission of new Members
and as necessary so that the Directors designated by B&WMR will always
constitute a majority of the Board, in each case

 

10



--------------------------------------------------------------------------------

without the need to amend this LLC Agreement. The Directors and Alternates will
be designated by individual Members as follows:

(a) B&WMR will at all times be entitled to designate a majority of the Directors
and one Alternate for each director it is entitled to designate;

(b) for so long as BNGP is a Founder, it will be entitled to designate one
Director and one Alternate; and

(c) other Members (subject to Section 7.2(a)) may designate individuals to the
Board as determined by B&WMR.

7.3 Term; Vacancies. Each Director and Alternate will hold office until his or
her resignation, removal, death or incapacity. Each Director and Alternate will
hold office at the pleasure of the Member that designated that Director. A
Director or Alternate may be removed at any time, for any reason or no reason,
by written notice by the Member that designated that individual delivered to the
other Members. If a Member is no longer entitled to designate an individual to
serve on the Board, the Director(s) and Alternate(s) previously designated by
that Member may be removed at any time, for any reason or no reason, by the
Board (excluding the vote of the subject individuals). If a vacancy occurs on
the Board or in the position of Alternate for any reason, the vacancy will be
filled by the written designation of the Member entitled to fill the vacancy.
The Board will promptly notify the Members of any changes to the individuals
designated as Director or Alternate.

7.4 Required Approval by the Board. Subject to the limitations imposed by the
Act and Sections 7.5(a) and 9.12, the following decisions and actions will be
vested exclusively in the Board or, as delegated by the Board, a committee of
the Board:

(a) distributions under Sections 4.2 and 4.4;

(b) Capital Calls pursuant to Section 3.2(b);

(c) adoption of or changes in policies relating to governance of the Company or
other Company policies;

(d) retention, termination and compensation of those Officers who are employees
of the Company;

(e) issuing material debt or entering into obligations for money borrowed;

(f) changes in accounting principles, methods or practice, changes in the Fiscal
Year or changes in the taxable year or any material method of tax accounting;

(g) except as otherwise set forth in the Development Budget, any material
expenditures or commitments to make a material sum of funds available;

(h) entry into material contracts or material amendments to material contracts,
including Customer Contracts; and

 

11



--------------------------------------------------------------------------------

(i) creation of or material changes to employee benefit plans or programs.

7.5 Negative Controls.

(a) For so long as BNGP is a Founder (except in the case of actions subject to
Section 7.5(a)(i), which will require approval of BNGP for so long as it is a
Member), the following actions can only be taken if approved by an affirmative
vote of a majority of the Board, including the Director designated by BNGP:

(i) (y) deployment of any Plant or (z) the submission of a proposal or
negotiation of a Customer Contract, in each case for a Plant that would be
located in a jurisdiction that does not have an Acceptable Nuclear Liability
Regime;

(ii) transactions that would cause B&WMR or its Affiliates to have, in the
aggregate, less than a 51% Share in the Company, prior to BNGP satisfying its
obligations with respect to the First Tranche Investment and the Second Tranche
Investment;

(iii) approval of Customer Contracts not in accordance with Section G.3 of
Exhibit G;

(iv) admission of a New Member not in accordance with Section C.4 of Exhibit C;

(v) execution by the Company (or its designated subsidiary) of a Customer
Contract or any material amendment thereto, or submission of a proposal to a
potential Customer, that, despite any proposed mitigation, deviates
significantly from the Customer Contract Principal Terms and Conditions set
forth in Exhibit J;

(vi) appointment or removal of the CEO;

(vii) until the Design Completion Date, significant modifications to the
categories of costs with respect to work performed by BPC as set forth in the
Development Budget or the DOR; or

(viii) submission of the DCA, any amendment to the DCA, or formal transmittal to
a Customer of a license or permit application prepared by the Company for
ultimate submission to the NRC by a Customer (excluding any related Requests for
Additional Information).

(b) With respect to each of the matters set forth in clauses (iv) through
(viii) of Section 7.5(a), the affirmative vote of the Director designated by
BNGP will not be unreasonably withheld, conditioned or delayed. Neither the
Board nor any committee of the Board may take, and B&WMR will not take, action
to authorize the Company to take any action that is subject to the approval
requirements of Section 7.5(a) unless the Director designated by BNGP gives the
required approval.

 

12



--------------------------------------------------------------------------------

(c) General business development activities that have not reached the level of
specificity described in Section 7.5(a)(i) in a jurisdiction that does not have
an Acceptable Nuclear Liability Regime are not subject to the negative control
provisions of Section 7.5(a)(i).

7.6 Meetings. The Board will meet at least annually and at any other times as
the Board determines. Meetings will be held at the Company’s principal place of
business or at any other place as the Board determines. Special meetings of the
Board may be called by the CEO or by any Director. B&WMR will designate a
Chairperson of the Board (the “Chairperson”) from among the Directors designated
by B&WMR. The Chairperson will preside, or delegate another Director to preside
in the event the Chairperson is unable to attend the meeting, over each meeting
of the Board. Each Alternate and one senior manager designated by each Founder
in writing to the Board (as may be changed from time to time by written notice
to the Board) will be permitted to attend Board meetings as guest attendees,
except for such portions of a meeting when the Board elects to meet in executive
session without any guests.

7.7 Agenda and Notice of Meetings. The Chairperson will provide a written notice
at least three Business Days prior to any meeting of the Board, which will state
the place, date and time for the meeting, as well as the proposed agenda and
anticipated permitted attendees for the various agenda items for that meeting.
Each Director may provide the Chairperson with agenda items and proposed
additional invitees for the meeting. The Chairperson will be responsible for
preparing the final agenda after this Director input.

7.8 Waiver of Notice of Meeting. The requirement to receive notice of a meeting
may be waived by any Director either before or after the meeting and will be
waived by any Director participating in the meeting unless objection to the
notice is made by the Director at the start of the meeting. Failure to specify a
particular subject or purpose in the notice of a meeting will not invalidate any
action otherwise properly authorized. A waiver by the BNGP Director with respect
to a specific meeting and specific subjects to be reviewed or acted upon at that
meeting or a specific agenda for that meeting will also constitute a waiver of
the quorum requirement as to Board action taken at that meeting with respect to
the matters identified in the waiver.

7.9 Telephonic Meetings. Any meeting of the Board may be held by conference
telephone or other communication equipment so long as all members participating
in the meeting can hear and be heard by one another. All members participating
by telephone or other communication equipment will be deemed to be present in
person at the meeting.

7.10 Required Vote; Quorum. Each Director will be entitled to cast one vote with
respect to any decision to be made by the Board. Subject to Section 7.5(a), any
decision to be made by the Board or a committee of the Board will require the
affirmative vote of a majority of a quorum. The presence of a majority of the
Directors then in office, including in all cases the BNGP Director (if BNGP has
a Director on the Board) and a sufficient number of B&WMR Directors so that the
B&WMR Directors constitute a majority of the quorum, constitutes a quorum for
the transaction of business at any meeting of the Board. Except as otherwise set
forth in the charter or Board Resolutions forming the committee, the presence of
a majority of the Committee Members will constitute a quorum for the transaction
of any business at any meeting of that committee of the Board including, in all
cases in which BNGP is affiliated with an individual Committee Member, at least
one BNGP Committee Member.

 

13



--------------------------------------------------------------------------------

7.11 Action by Written Consent.

(a) Any action required or permitted to be taken by the Board may be taken
without a meeting if a consent in writing, setting forth the action so taken, is
executed and delivered by all the Directors then in office. Any unanimous
written action will be effective immediately unless otherwise set forth in the
written action.

(b) If the Board is unable to convene because of a lack of quorum or unable to
take timely action under Section 7.11(a), any action required or permitted to be
taken by the Board may be taken without a meeting if a consent in writing,
setting forth the action so taken, is executed and delivered by those Directors
whose vote would be required to approve the action at a meeting. Action by the
Board under this Section 7.11(b) is only effective if all Directors have
received a complete written description of the action to be taken at least five
Business Days prior to the execution date of the consent for the action. During
the five Business-Day period, any Director will have the right to call a meeting
of the Board to discuss the proposed action, and no written consent will be
valid until the meeting has taken place.

7.12 Compensation and Reimbursement. Directors will not be compensated by the
Company for services rendered in their capacity as Directors. The Company may
reimburse the Directors for all reasonable out-of-pocket expenses that the
Directors may incur in connection with the performance of their duties as
Directors.

7.13 Committees. The Board may create one or more committees consisting of a
subset of Directors or other individuals (each a “Committee Member”). Provisions
regarding notice of meetings and minutes of meetings of the Board apply equally
to committees of the Board. Individuals affiliated with B&WMR will constitute a
majority of the members of any committee of the Board. Subject to the terms of
the Board resolution forming the committee, or its charter approved by the
Board, any committee created by the Board may be dissolved or its members
removed or replaced by the Board at any time.

7.14 Waiver of Conflict of Interest.

(a) Directors and Committee Members that are affiliated with a Member will serve
as representatives of that Member and will owe no fiduciary duties to the
Company or the other Members; provided, that in the absence of a conflict of
interest between a Member and the Company, it is intended that a Director or
Committee Member will act in the best interests of the Company. The Company and
each Member hereby waives, on behalf of itself and its Affiliates, any claim or
cause of action against (i) any other Member and its Affiliates, (ii) any
Director designated by or at the direction of any other Member, or (iii) any
Committee Member affiliated with any other Member, in either case for any breach
of fiduciary duty to the Company by that Member, any of its Affiliates, or the
Director or Committee Member affiliated with that Member as a result of a
conflict of interest between the Company and the Member that designated that
Director or that is affiliated with that Committee Member or any of its
Affiliates.

(b) In the event of any conflict of interest, each Member, any of its
Affiliates, or a Director or Committee Member may act in the best interest of
the Member that designated the Director or that is affiliated with the Committee
Member. This Section 7.14(b) entitles a

 

14



--------------------------------------------------------------------------------

Member and its Affiliates to prefer the interests of the Member over the
interests of the Company or any other Member but does not permit (i) action
taken solely to harm the Company or another Member or (ii) any breach of this
LLC Agreement or any other agreement between the Member or its Affiliates, on
the one hand, and the Company or another Member, on the other, that relates to
the Program or the Company.

(c) No Director or Committee Member will be obligated to reveal confidential or
proprietary information belonging to the Member that designated that Director or
that is affiliated with the Committee Member (or to that Member’s Affiliates),
without the consent of that Member. No Director or Committee Member will be
obligated to recommend or take any action in that Person’s position as a
Director or Committee Member that prefers the interests of the Company over the
interests of a Member or any of its Affiliates, and each other Member, Director
and the Company hereby waives the fiduciary duty, if any, owed it or the Company
of that person in the event of any such conflict of interest.

7.15 Management of Subsidiaries. The provisions of this LLC Agreement relating
to the management and control of the business and affairs of the Company, and
the respective rights and duties of, and restrictions on the Board and the
Members with respect thereto will also be construed to be fully applicable to
the management and control of any subsidiary of the Company.

7.16 Contracts. The Board may authorize any Director, Member, Officer or agent
of the Company to enter into any contract or execute any instrument in the name
of, and on behalf of, the Company, and the authority may be general or confined
to specific instances.

7.17 Information Rights. Each Director will have full access to Company books,
records, personnel, and facilities solely in order to stay informed of Company
matters and for use in furtherance of the Program.

8. OFFICERS AND PERSONNEL

8.1 Officers.

(a) The Board will appoint a CEO and may, from time to time, appoint other
officers (collectively, “Officers”) and delegate to one or more Officers the
authority and duties that the Board may deem advisable.

(b) Each Officer will hold office until his or her resignation, removal, death
or incapacity. An Officer may be removed at any time by the Board, with or
without cause. Any Officer may resign at any time by delivering his or her
written resignation to the Board. An individual can be appointed to more than
one office.

(c) Any delegation of authority or duties pursuant to this Section 8.1 or 8.2
may be revoked at any time by the Board.

8.2 Authority and Duties of the Officers. Subject at all times to the authority
of the Board, each Officer will have the authority and duties delegated to the
Officer by the Board and will devote to the Company the amount of time as is
reasonably necessary and his or her best efforts to carry out the business of
the Company and to accomplish its purposes.

 

15



--------------------------------------------------------------------------------

8.3 Personnel. From time to time, the Company may enter into agreements with
Members or their Affiliates pursuant to which employees may be seconded to the
Company and the Company may hire other employees at the direction of the CEO.
Officers and employees (including seconded employees) will be bound by the
Company policies adopted by the Board.

9. RIGHTS AND OBLIGATIONS OF MEMBERS

9.1 Initial Members. The initial Members of the Company are B&WMR and BNGP, each
of which is admitted to the Company as a Member effective as of the date of this
LLC Agreement.

9.2 Additional Members. One or more New Members may be admitted to the Company
in accordance with the terms, and subject to the limitations, of Exhibit C. Each
New Member will execute a Subscription Agreement in which the person agrees to
be bound by all of the provisions of this LLC Agreement in accordance with
Exhibit C. Additional Members that are admitted to the Company pursuant to a
transfer of Membership Interests in accordance with Article 15 will execute a
Subscription Agreement or Joinder Agreement, as applicable.

9.3 Withdrawal and Termination. Except as provided in this Section 9.3, no
Member has the right to withdraw from the Company. Each of B&WMR and BNGP has
the right to Terminate the Program and BNGP may, and B&WMR has the right to
cause BNGP to, Withdraw from the Company, in each case in accordance with
Exhibit D. B&WMR has the right to cause any Member other than BNGP to Withdraw
from the Company in accordance with the terms of that Member’s Subscription
Agreement or Joinder Agreement and Exhibit D.

9.4 Limitation on the Rights and Powers of Members. Subject to any mandatory
requirements of the Act and actions requiring Member Approval under Sections
9.12, 13.4(a), 14.3, 14.5, 17.2(a), and 17.5, no action taken by the Board or
the Company requires the prior vote of the Members. No Member (in its capacity
as a Member) has the right to take any part whatsoever in the management and
control of the ordinary business of the Company, sign for or bind the Company,
act on behalf of the Company (including with respect to lobbying efforts or
interfacing with Governmental Authorities), compel a sale or appraisal of
Company assets, or sell or assign its Membership Interests in the Company except
as provided in Article 15. No individual Member has the right to demand a
partition or appraisal of Company property or to force a dissolution of the
Company. This Section 9.4 does not negate any provision of this LLC Agreement
that requires the approval of the Founders or any particular individual Member.

9.5 Limited Liability of Members. Except as otherwise agreed by a Member,
Members are not liable for the debts, liabilities, contracts or any other
obligations of the Company and, except for contributions specifically required
under Section 3.1 or agreed to by a Member as contemplated by Section 3.2(b),
are not required to make any additional contributions or payments to the
Company.

9.6 Spontaneous Meeting of Members. No annual or regular meetings of the Members
as Members will be required. If a quorum of all the Members meet at any time and
place, either within or outside the State of Delaware, and consent to the
holding of a meeting at that time and place, the meeting will be valid without
call or notice.

 

16



--------------------------------------------------------------------------------

9.7 Quorum. At each meeting of the Members, holders representing a majority of
the Shares of the Company, present in person or by proxy, will constitute a
quorum for the transaction of Company business. In the absence of a quorum, any
Member present at a meeting in person or by proxy will have the power to adjourn
that meeting until a quorum will be constituted.

9.8 Voting of Interests. Each Member will be entitled to vote based on their
Share in connection with any matter submitted to a vote at a meeting of the
Members.

9.9 Manner of Acting. Except for actions that require a Member Approval, that
are reserved for the Board under Section 7.4 or are subject to BNGP negative
controls under Section 7.5(a), the affirmative vote of the holders representing
a majority of the Shares of the Company represented at a meeting at which a
quorum is present will constitute an act of the Members.

9.10 Action Without Meeting. Any action required to, or that may, be taken by
the Members may be taken without a meeting if consent thereto in writing,
setting forth the action so taken, will be signed by the holder or holders
representing not fewer than the minimum Share that would be necessary to take
the action at a meeting at which the Members entitled to vote on the action were
present and voted.

9.11 No Required Notice of Action. If the approval of Members representing the
minimum Share required to take the action has been obtained, no notice of the
action is required to the other Members.

9.12 Actions Requiring Member Approval.

(a) Without first obtaining a Member Approval, the Company will not take any
action (or consent to the taking of any action) that would effect any:

(i) divestiture, merger, consolidation, business combination, or similar
transaction that would change the purpose of the Company or make it impossible
to implement the Program;

(ii) registration under the Securities Act (or comparable statute) of securities
of the Company or any subsidiary; and

(iii) filing for any court-supervised recapitalization, reorganization or
bankruptcy proceeding by the Company or any subsidiary.

(b) If the Company issues new equity that would materially and adversely affect
an individual Member without similarly affecting the rights of all Members
similarly situated, the consent of the affected Member is required. Any issuance
that would materially and adversely affect a group of Members will require the
affirmative approval of a majority of the Shares of the Company held by those
affected and, if Section 7.5(a) applies, the Director designated by BNGP.

 

17



--------------------------------------------------------------------------------

9.13 Information; Reports.

(a) Each Member has the right, subject to reasonable restrictions approved by
the Board (to avoid disruption of the Company’s business and to protect the
Company’s confidential information), to access information regarding the
financial condition of the Company.

(b) The Company will provide to each Member quarterly financial statements as
determined by the Board, as soon as practicable after each fiscal quarter,
prepared in accordance with generally accepted accounting principles of the
United States consistently applied.

10. INDEMNIFICATION OF INDIVIDUALS BY THE COMPANY

10.1 General. The Company will indemnify, defend and hold harmless the current
and former Officers, employees and seconded employees of the Company and, only
to the extent contemplated by Section 10.6, Directors, Alternates (when acting
in their capacity as Directors) and Committee Members of the Company (each an
“Indemnified Person”), from any liability, loss, or damage incurred by the
Indemnified Person by reason of any act performed or omitted to be performed by
the Indemnified Person in connection with the business of the Company and from
liabilities or obligations of the Company imposed on that Person by virtue of
that Person’s position with the Company, including reasonable attorneys’ fees
and costs and any amounts expended in the settlement of any such claims of
liability, loss, or damage. Indemnification under this Section 10.1 will be
recoverable only from the assets of the Company and not from any assets of the
Members.

10.2 Exculpation. No Indemnified Person will be liable, in damages or otherwise,
to the Company or to any Member for any loss that arises out of any act
performed or omitted to be performed by that Indemnified Person pursuant to the
authority granted by this LLC Agreement or the applicable Secondment Agreement.

10.3 Limitations.

(a) Indemnification under Section 10.1 and exculpation under Section 10.2 will
be available only if (a) either (i) the Indemnified Person, at the time of the
action or inaction, believed, in good faith, that its, his, or her course of
conduct was in, or not opposed to, the best interests of the Company, or (ii) in
the case of inaction by the Indemnified Person, the Indemnified Person did not
intend its, his, or her inaction to be harmful or opposed to the best interests
of the Company, and (b) the action or inaction did not constitute fraud, gross
negligence, or willful misconduct by the Indemnified Person or the seconded
employee.

(b) If the Indemnified Person is (y) entitled to indemnification by another
Person or (z) is a beneficiary of an insurance policy with respect to the matter
that is the subject of the proposed indemnification or exculpation, the
Indemnified Person must use reasonable efforts to seek indemnity or coverage by
that Person or insurance policy, as applicable, before the Company will be
obligated to indemnify the Indemnified Person pursuant to Section 10.1.

 

18



--------------------------------------------------------------------------------

10.4 Advancement of Expenses. Expenses (including attorneys’ fees) incurred by
the Indemnified Person in defending any civil, criminal, administrative or
investigative action, suit or proceeding may be paid by the Company as
determined by the Board (and in the case of Directors and Alternates (when
acting in their capacity as Directors), are to be paid by the Company) in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of the Indemnified Person to repay the amount
if it is ultimately determined that the Indemnified Person is not entitled to be
indemnified as authorized in this Article 10.

10.5 Continuation of Indemnification. The indemnification and advancement of
expenses will, unless otherwise provided when authorized or ratified, continue
as to an Indemnified Person who has ceased to be a Director, Officer or
employee, as the case may be, and will inure to the benefit of the heirs,
executors and administrators of the Indemnified Person.

10.6 Indemnification of Directors, Alternates and Committee Members. Individual
Directors, Alternates and Committee Members will be indemnified by the Member
that either designated that individual or is affiliated with that individual, as
applicable, and the Company will not indemnify Directors, Alternates or
Committee Members except (i) those (if any) designated by the Board as
“independent” and (ii) all Directors, Alternates (when acting in their capacity
as Directors) or Committee Members to the extent any of them are vicariously
liable for actions taken by management of the Company.

10.7 Permitted Reliance on Reports, Advisors and Information. Any Member and any
Director, Committee Member, Officer, or employee of the Company in the
performance of his or her duties, is entitled to rely in good faith on
information, opinions, reports, or other statements, including financial
statements, books of account, and other financial data, if prepared or presented
by (i) one or more Officers or employees of the Company if the person relying on
the statements reasonably believes that the person preparing or presenting the
material is reliable and competent in that matter or (ii) legal counsel, public
accountants, or other Persons as to matters that the person relying on the
statements reasonably believes are within the Person’s professional or expert
competence.

10.8 Insurance. The Company will have power to purchase and maintain insurance
on behalf of any Indemnified Person or any person who is or was serving at the
request of the Company as a director, officer, employee or agent of another
Person against any liability asserted against him or her and incurred by him or
her in any such capacity or arising out of his or her status as such, whether or
not the Company would have the power to indemnify him against such liability
under the provisions of the Act.

11. REPRESENTATIONS AND WARRANTIES

Each Founder represents and warrants as of the Commencement Date, and each other
Member represents and warrants as of the date of its Subscription Agreement or
Joinder Agreement, as applicable, that:

11.1 Investment Intention and Restrictions on Disposition. It is acquiring the
Membership Interests solely for its own account for investment and not with a
view to resell. It

 

19



--------------------------------------------------------------------------------

agrees that it will not, directly or indirectly, Transfer or offer to Transfer,
any of the Membership Interests (or solicit any offers to Transfer, buy,
purchase or otherwise acquire or take a pledge of any of the Membership
Interests) or any interest therein or any rights relating thereto, except in
compliance with the Securities Act, all applicable state securities or “blue
sky” laws and this LLC Agreement, as the same may be amended from time to time.

11.2 Securities Laws Matters. It understands that (i) the Membership Interests
have not been registered under the Securities Act or qualified under any state
securities or “blue sky” laws, (ii) it is not anticipated that there will be any
public market for the Membership Interests, (iii) the Membership Interests must
be held indefinitely and such Member must continue to bear the economic risk of
the investment in the Membership Interests unless the Membership Interests are
subsequently registered under the Securities Act and such state laws or an
exemption from registration is available, (iv) Rule 144 promulgated under the
Securities Act (“Rule 144”) is not presently available with respect to sales of
any securities of the Company and the Company has made no covenant to make Rule
144 available and Rule 144 is not anticipated to be available in the foreseeable
future, (v) when and if the Membership Interests may be disposed of without
registration in reliance upon Rule 144, such disposition can be made only in
limited amounts and in accordance with the terms and conditions of Rule 144 and
the provisions of this LLC Agreement, (vi) if the exemption afforded by Rule 144
is not available, public sale of the Membership Interests without registration
will require the availability of an exemption under the Securities Act,
(vii) restrictive legends will be placed on any certificate representing the
Membership Interests in the event certificates are authorized and issued by the
Board, and (viii) a notation will be made in the appropriate records of the
Company indicating that the Membership Interests are subject to restrictions on
Transfer and, if the Company should in the future engage the services of a
transfer agent, appropriate stop-transfer instructions will be issued to the
transfer agent with respect to the Membership Interests.

11.3 Ability to Bear Risk. Its financial situation is such that it can afford to
bear the economic risk of holding the Membership Interests for an indefinite
period and it can afford to suffer the complete loss of its investment in the
Company.

11.4 Access to Information; Sophistication; Lack of Reliance. (i) It is familiar
with the business and financial condition, properties, operations and prospects
of the Company and that it has been granted the opportunity to ask questions of,
and receive answers from, representatives of the Company concerning the Company
and the terms and conditions of the purchase of the Membership Interests and to
obtain any additional information that it deems necessary, (ii) its knowledge
and experience in financial and business matters is such that it is capable of
evaluating the merits and risk of the investment in the Membership Interests,
and (iii) it has carefully reviewed the terms and provisions of this LLC
Agreement and has evaluated the restrictions and obligations contained therein.
In furtherance of the foregoing, each Member represents and warrants that (x) no
representation or warranty, express or implied, whether written or oral, as to
the financial condition, results of operations, prospects, properties or
business of the Company or as to the desirability or value of an investment in
the Company has been made to it by or on behalf of the Company, (y) it has
relied upon its own independent appraisal and investigation, and the advice of
its own counsel, Tax advisors and other advisors, regarding the risks of an
investment in the Company, and (z) it will continue to bear sole responsibility
for making its own independent evaluation and monitoring of the risks of its
investment in the Company.

 

20



--------------------------------------------------------------------------------

11.5 Organization and Existence. It has been duly organized and is validly
existing and in good standing under the laws of the state of its formation and
is qualified to do business in all other jurisdictions in which the performance
of its obligations under this LLC Agreement makes such qualification necessary
and where failure to so qualify would have a material adverse effect on its
operations.

11.6 Power and Authority. It has the full power and authority to execute,
deliver and perform this LLC Agreement.

11.7 Authorization and Enforceability. The execution and delivery of this LLC
Agreement by it and the carrying out by it of the transactions contemplated
hereby have been duly authorized by all requisite corporate action, and this LLC
Agreement has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of it, enforceable against it in accordance with
the terms of this LLC Agreement, subject, as to enforceability of remedies, to
limitations imposed by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

11.8 No Consents. No authorization, consent or approval of, notice to or filing
with, any Governmental Authority or other Person, is required for the execution,
delivery and performance by the Member of this LLC Agreement, except, as to
B&WMR, for lender consents or waivers associated with funding the Company.

11.9 No Conflict or Breach. None of the execution, delivery and performance by
it of this LLC Agreement, the compliance with the terms and provisions of this
LLC Agreement and the carrying out of the transactions contemplated hereby,
conflicts or will conflict with or will result in a breach or violation of any
of the terms, conditions or provisions of any Applicable Law or the charter
documents, as amended, or bylaws, as amended, of it or any order, writ,
injunction, judgment or decree of any court or Governmental Authority against it
or by which it or any of its properties is bound, or any loan agreement,
indenture, mortgage, note, resolution, bond, or contract or other agreement or
instrument to which it is a party or by which it or any of its properties is
bound, or constitutes or will constitute a default thereunder or will result in
the imposition of any lien upon any of its properties, except, as to B&WMR, for
lender consents or waivers associated with funding the Company.

11.10 No Violation of Law; No Proceedings. It is not in violation of any
Applicable Law promulgated or judgment entered by any Governmental Authority
which violations, individually or in the aggregate, could have a material
adverse effect on the performance of any of its obligations under this LLC
Agreement. There are no suits or proceedings pending, or, to its knowledge,
threatened in any court or before any Governmental Authority against or
affecting it which could have a material adverse effect on the performance of
any of its obligations under this LLC Agreement.

 

21



--------------------------------------------------------------------------------

12. EXCLUSIVITY

12.1 General. Except as otherwise agreed in writing that expressly references
this Article 12 by the Member who or whose Affiliate is protected by the
exclusivity set forth in this Article 12, the Company and each Member will, and
each will cause each of its Affiliates to, adhere to the terms of this Article
12.

(a) For so long as BNGP maintains a Share in the Company equal to or greater
than the First Tranche Profits Interest, the Company and B&WMR will not, and
each will cause their respective Affiliates not to, solicit or engage any
architecture, engineering or contractor firm other than BPC, BDC and their
Affiliates to (i) develop, market or sell nuclear-fueled power plants
constructed using a steam-generating light water SMR of 300 MWe or less per
module, (ii) perform modifications or upgrades to work previously performed by
BPC or its Affiliates under its scope of work set forth in the DOR, or
(iii) perform, or support performance of, any portion of the BPC Exclusive Scope
with respect to any plant described in clause (i).

(b) The Company and BNGP will not, and each will cause their respective
Affiliates not to, solicit or engage any other steam-generating, light water SMR
designer or manufacturer other than BWNE and its Affiliates to (i) develop,
market or sell nuclear-fueled power plants constructed using a light water SMR
of 300 MWe or less per module, (ii) perform modifications or upgrades to work
previously performed by BWNE or its Affiliates under its scope of work set forth
in the DOR, or (iii) supply, or support supply of, the NSSS or NSSS Extended
Scope with respect to any plant described in clause (i).

(c) The activities described in Sections 12.2 through 12.5 of this Article 12
will not violate or breach the Company’s or a Member’s obligations under this
Section 12.1.

12.2 Government Contracts. Members or their Affiliates may each perform work
under contracts with agencies of the U.S. Government except in an agency’s
capacity as a potential Customer.

12.3 Other Nuclear Technologies. BPC or its Affiliates may, in the normal course
of its business, work on proposals and projects involving the evaluation for
Third Parties of multiple reactor technologies, which may potentially include
light water SMR technologies other than the technology that is the subject of
the Program.

12.4 Competing Proposals. If a potential customer of a Member, an Affiliate of a
Member, or the Company is considering developing or utilizing nuclear
technologies for a nuclear-fueled power plant, any Member (or their Affiliates)
may have proposal or project team(s) proposing a technology solution that is not
steam-generating light water SMR but each team will be independent of the team
supporting the Company. In that event, any Member with teams supporting
competing proposals will ensure that reactor technology-specific information,
related design information and other confidential information known to one
proposal or project team is “fire-walled” from each other proposal or project
team, and not disclosed outside the proposal or project team, except for
management review and approval activities and cost-estimation activities (as
clarified below), which will be conducted for each proposal or project
independently of and without reference to other proposals and projects. In
completing the

 

22



--------------------------------------------------------------------------------

competing proposal, the project teams may not use any Confidential Information
of another Member, the Company or their respective Affiliates or otherwise be in
violation of this Article 12 or Exhibit F. For the sake of clarity it is
understood that, within BPC the assembly of the estimate for each competing
proposal will be performed by a project estimator assigned specifically to that
proposal effort such that the aggregate estimate information will be
“fire-walled”, but that BPC may assign discipline estimators to work across
competing proposals for their respective disciplines.

12.5 Customer Preference. (a) If a prospective Customer desires to select a
constructor other than BPC or one of its Affiliates for a Plant, then the
Company may accommodate that prospective Customer’s preference only after FNTPs
have been issued for four Plants under each of which BPC or one of its
Affiliates has been engaged as the full EPC Subcontractor, and then only if:

(i) BPC has been given a reasonable opportunity, jointly with the Company, to
engage directly with the prospective Customer to obtain the prospective
Customer’s approval for BPC or one of its Affiliates to perform the work; and

(ii) the Company has used all reasonable efforts to secure the prospective
Customer’s agreement to the selection of BPC or one of its Affiliates, including
arrangement of a meeting among executive management of the prospective Customer,
BWNE and BPC.

(b) If the conditions in this Section 12.5 are met and the potential Customer
ultimately selects a constructor other than BPC or one of its Affiliates, then
BPC or its Affiliates will perform site specific engineering and all other
EPC-related services with respect to the Plant not designated by the Customer to
be performed by the other constructor, and the Generic Design Fee will be
payable to BNGP (or its designated Affiliate) even if BPC or its Affiliates is
not engaged as the constructor for that Plant.

13. COVENANTS; BUSINESS MATTERS

13.1 Confidentiality. The Company and each Member will be bound by the terms of
confidentiality set forth in Exhibit F.

13.2 Compliance with Laws and Limits on Certain Activities.

(a) The Company and, with respect to their participation in the Company, each
Member will comply with all Applicable Laws of the pertinent jurisdictions and
the United States to the extent applicable to the Company including
international fair dealing laws, including the United States Foreign Corrupt
Practices Act (“FCPA”). With respect to the Company and each Member, to be in
compliance with the FCPA, its managers, directors, officers, employees, agents
and anyone acting on its behalf, shall not pay, offer, promise to pay or
authorize the payment directly or indirectly of any Company monies or anything
of value or other gifts or honoraria or advantage to or for the use or benefit
of any federal, state or local official (including any Person holding a
legislative, administrative or judicial office) or any political party or
candidate for political office, or any public international organization, or any
employee thereof, or any person acting in an official capacity on behalf thereof
for the purpose

 

23



--------------------------------------------------------------------------------

of securing any improper advantage or influencing any act or decision of any
official or such government or institution in connection with any Company
activities. No Member or their respective Affiliates will make any such offer,
payment, gift, promise or authorization to or for the use or benefit of any
other Person if the Member knows or is aware that there is a high probability
that the other Person will use such offer, payment, gift, promise or
authorization in violation of the preceding sentence. Each Member will
immediately notify the CEO of any violation of this Section 13.2(a) that it
becomes aware of.

(b) No officer, manager or employee of a Member, or any person or entity acting
on its behalf, shall be permitted by the Member to become an official or
employee of a government function having responsibility for regulation or
oversight of any Company activities without the prior written consent of the
Company.

(c) No agent or representative shall be engaged by a Member or its Affiliates to
act in connection with any Company activities without the prior written consent
of the Company. Each Member will take all reasonable steps to ensure that any
agent or representative hired to act in connection with any Company activities
abides by the obligations set forth in this Section 13.2.

13.3 Customer Contracts and Subcontracts.

(a) Each Customer Contract will include the principal terms and conditions set
forth in Exhibit J, except as otherwise approved by the Board in accordance with
its written policies. The Company will lead, and B&WMR, BNGP (or their
designated Affiliates) and the Company will jointly coordinate and participate,
in marketing and contracting activities with potential Customers and, to the
extent practicable, will jointly coordinate negotiation of Customer Contracts.

(b) For each Plant, BWNE, or an Affiliate designated by BWNE, will be the
exclusive supplier of (i) equipment comprised within the NSSS and NSSS Extended
Scope as a subcontractor to the Company, (ii) Specified Equipment as and to the
extent provided in Section G.5 of Exhibit G, except as otherwise provided in
Section 13.7, and (iii) technical support to the Company related to clauses
(i) and (ii) as required in connection with start-up and initial operation and
testing ((i) through (iii) referred to collectively as the “BWNE Exclusive
Scope”).

(c) For each Plant, subject to Section 12.5, BPC, or an Affiliate designated by
BPC, will be the exclusive provider of: (i) site-specific engineering,
(ii) procurement, except as otherwise provided in Sections 13.3(b) and 13.7,
(iii) Plant site construction and fabrication, (iv) offsite fabrication and
modularization, except for offsite manufacturing, skid mounting, and
modularization of the scope of supply provided by BWNE or the Company, and
(v) technical support to the Company related to clauses (i) through (iv) as
required in connection with start-up and initial operation and testing ((i)
through (v) referred to collectively as the “BPC Exclusive Scope”).

(d) With respect to each Plant, the Company will enter into contracts with BWNE
(or its designated Affiliate) for the supply of equipment comprised within the
NSSS and

 

24



--------------------------------------------------------------------------------

NSSS Extended Scope (each, a “B&W Subcontract”) and, subject to Section 12.5,
the Company will enter into contracts with BPC (or its designated Affiliate) for
the provision of the BPC Exclusive Scope (each, an “EPC Subcontract”). The
principal terms and conditions for the B&W Subcontracts and EPC Subcontracts are
set forth in Exhibit K. In negotiation of the B&W Subcontract and EPC
Subcontract for a specific project, BWNE, BPC (or their designated Affiliates)
and the Company will use commercially reasonable efforts to accommodate the
terms and conditions of the particular Customer Contract in the applicable
subcontract to the extent not inconsistent with the terms of Exhibit K.

13.4 Transactions with Affiliates. The Company may purchase or sell goods or
services or enter into any transaction with any Member or Affiliate of a Member
and any profits or income earned by that Member or Affiliate as a result of the
transaction will belong to it and not the Company. No Member has a right to
challenge an agreement, transaction or other arrangement between a Member (or an
Affiliate of a Member) and the Company if the arrangement satisfies any of the
following:

(a) the agreement was specifically approved by a Member Approval;

(b) the terms are no less favorable to the Company than would be available from
independent Third Parties; or

(c) the nature of the Member or its Affiliate’s interest was disclosed to the
Board and the Board approved the agreement, transaction, or other arrangement
(it being understood that (i) BNGP’s interest in an EPC Subcontract or other
subcontract with BPC or its Affiliates and (ii) B&WMR’s interest in a B&W
Subcontract or other subcontract with BWNE or its Affiliate’s needs no further
disclosure).

13.5 Generic Design Fee. Subject to the terms of Section G.8 of Exhibit G, the
Company will pay to the designated Affiliates of B&WMR and BNGP the Generic
Design Fee per NSSS module upon the Company receiving payment by the Customer of
the initial payments required under the applicable Turnkey Contract on or after
FNTP.

13.6 Ethics Policies. Each Member represents and warrants that it will require
its employees and representatives to comply with Applicable Law and do nothing
to cause the Company or any other Member to be in violation of any Applicable
Law. Each Member represents and warrants that it has in place policies and
procedures to detect and prevent any conduct in connection with Program
activities that would constitute a violation of Applicable Law related to the
work connected to the Program. Specifically, each Member commits, with respect
to Program activities, that it will, and will cause its employees including any
employees that it seconds to the Company or another Member or their respective
Affiliates, to be in compliance with established policies and procedures
governing ethics and compliance for that Member.

13.7 Company Self-Performance. Subject to the terms of Section 13.3 and Exhibit
C, it is the goal of the Company to develop in due course the capability of
performing the Program with its own employees. However, for each Plant, the
Company will have the exclusive right to procure the Strategic Equipment subject
to the terms of Section G.6 of Exhibit G.

 

25



--------------------------------------------------------------------------------

13.8 Political Contributions. The Company shall not spend any funds to make
direct or indirect contributions to federal, state or local political
candidates, nor to make gifts or provide honoraria to federal, state or local
elective or appointive officials without Board approval. All contributions,
gifts or honoraria shall be made in accordance with Applicable Law.

13.9 Publicity. No Member or any of its Affiliates will issue any press release
or make any other public disclosure regarding the Company, the Company’s
activities, this LLC Agreement or the TSAs without obtaining the prior written
approval of the Founders, which shall not be unreasonably withheld, conditioned
or delayed. The Company will communicate and coordinate with the Founders before
releasing any public statement regarding the Company or the Company’s
activities. The Members will coordinate and cooperate with each other and the
Company as to the timing and contents of any permitted press release, public
announcement or communication.

13.10 Performance. Issues with respect to the performance by B&WMR, BNGP or
their respective Affiliates of the Development Budget Activities may be
addressed in accordance with Section G.7 of Exhibit G.

13.11 Consideration of Company Subcontractors and Suppliers. With respect to
each B&W Subcontract and EPC Subcontract, each of BWNE and BPC (or their
designated Affiliate), as applicable, will give due consideration for
utilization of any subcontractor or supplier reasonably recommended by the
Company and will take into account in their selection any preferred vendor or
subcontractor list of the Company. Each Member and the Company acknowledges that
the preceding sentence is not intended to alter the BWNE Exclusive Scope or BPC
Exclusive Scope, as applicable.

14. TAX MATTERS

14.1 Taxable Year. The taxable year of the Company (the “Fiscal Year”) will end
on December 31 of each year, unless otherwise required by the Code. The fiscal
year of the Company for financial accounting purposes shall end on December 31
of each Year, unless otherwise established by the Board.

14.2 Tax Reporting Partner. B&WMR is appointed as the Tax Reporting Partner
(“TRP”) and is responsible for compliance with all tax reporting obligations of
the Company. In the event of any change in the TRP, unless otherwise agreed, the
Person serving as TRP at the beginning of a given taxable year will continue as
TRP with respect to all matters concerning that year.

14.3 Tax Matters Partner. The TRP will also be the Tax Matters Partner as
defined in Code section 6231(a) (the “TMP”) and references to the TRP will then
include references to the TMP and vice versa. The TMP will not be required to
incur any expenses for the preparation for, or pursuance of, administrative or
judicial proceedings, unless the Members, by Member Approval, approve a method
for sharing those expenses.

14.4 Information to the TMP. Each Member will furnish the TMP, within two weeks
from the receipt of the request, any information the TMP may reasonably request
to comply with the requirements for furnishing information to the Internal
Revenue Service.

 

26



--------------------------------------------------------------------------------

14.5 Limitations Period Extension. The TMP will not agree on behalf of the
Company to any extension of the statute of limitations for making assessments
without first obtaining Member Approval. The TMP will not bind any other Member
to a settlement agreement in tax audits without obtaining the written
concurrence of that Member.

14.6 Settlement. Any Member who enters into a settlement agreement with the
Secretary of the Treasury with respect to any partnership items, as defined in
Code section 6231(a)(3), will notify the other Members of the terms of the
settlement not more than 90 days after the date of the settlement.

14.7 Certain Petitions. Any Member intending to file with respect to any
partnership item, or any other tax matter involving the Company, a petition
under Code sections 6226, 6228, or any similar tax law provision, will notify
the other Members prior to making the filing of the nature of the contemplated
proceeding. If the TMP is the Person intending to file the petition, the TMP
will choose the forum. If a Member intends to seek review of any court decision
rendered as a result of a proceeding described in this Section 14.7, that Member
will give notice to each of the other Members not less than twenty days prior to
seeking that review.

14.8 Tax Returns. The TRP will prepare, or cause to be prepared, at the expense
of the Company, and file all required federal and state partnership income tax
returns, in accordance with the provisions of this Article 14. Not less than
thirty days prior to the return due date (including extensions), the TRP will
submit to each Member for review a copy of the return as proposed.

14.9 Information Requests. In addition to any obligation under Section 14.4,
each Member will furnish to the TRP not later than sixty days before the return
due date (including extensions) any information relating to the Company or its
operations as may be required for the proper preparation of the Company’s
returns. Similarly, each Member agrees to furnish timely to the TRP, as
requested, any of the information and data necessary for the preparation and/or
filing of other required reports and notifications, and for the computation of
the capital accounts. As provided in Code section 6050K(c), a Member
transferring its Membership Interest must notify the TRP to allow compliance
with Code section 6050K(a).

14.10 Cooperation with Responsibilities. The TRP and the other Member(s) will
use commercially reasonable efforts to comply with the responsibilities outlined
in this Article 14, and with respect to the services of the TMP as outlined in
this Article 14, and in doing so no Member (including the TRP and the TMP) will
incur any liability to any other Member.

14.11 Section 754 Election. If a distribution of the Company’s property as
described in Section 734 of the Code occurs or a transfer of Membership
Interests as described in Section 743 of the Code occurs, if requested by any
Member, the Company shall elect, at such Member’s cost, pursuant to Section 754
of the Code, to adjust the basis of the Company’s properties.

15. TRANSFERS OF INTERESTS

15.1 General Restriction. No Transfer may be made and the Company will not
recognize any Transfer except (a) a Transfer made in accordance with the terms
and provisions of this Article 15 or (b) a Transfer made with the prior written
consent of the Founders, exercisable by each Founder in its sole discretion.

 

27



--------------------------------------------------------------------------------

15.2 Permitted Transfers. Except as otherwise provided in Section 15.3 or any
Subscription Agreement, Members may Transfer their Membership Interests at any
time in accordance with Sections 15.2(a) – (d), as applicable.

(a) To/For The Benefit of Affiliates. A Member is permitted at any time to
Transfer all or a portion of its Membership Interests to one or more Affiliates
so long as they remain Affiliates and, in the case of B&WMR, to lenders of BWNE
or its Affiliates to effect a pledge of or security interest in B&WMR’s
Membership Interests.

(b) To Non-Affiliates. Subject to Section 15.4, a Member (other than BNGP) is
entitled to Transfer all or a portion of its Membership Interests to one or more
Persons if:

(i) the terms of the Transfer are disclosed to the Board and to BNGP for it to
evaluate whether a negative control pursuant to Section 7.5(a) applies;

(ii) BNGP waives its negative control right set forth in Section 7.5(a) (if
applicable); and

(iii) the Person to whom the Membership Interests are Transferred executes a
Subscription Agreement.

(c) BNGP Transfers to non-Affiliates. Subject to Section 15.4, BNGP is entitled
to Transfer all or a portion of its Membership Interests to one or more Persons
if the Second Tranche Investment has been paid in full and the Person to whom
the Membership Interests are Transferred executes a Joinder Agreement.

(d) Withdrawal. A Member shall make a Transfer if required in connection with a
Member’s Withdrawal from the Company under Section 9.3.

15.3 Prohibited Transfers. Notwithstanding Section 15.2, the following transfers
are prohibited:

(a) All Transfers by BNGP to non-Affiliates prior to BNGP paying the Second
Tranche Investment in full.

(b) Transfers in violation of BNGP’s negative control right (if applicable) set
forth in Section 7.5(a)(ii) or 7.5(a)(iv).

(c) Transfers by any Member to a B&WMR Competitor, or to any Person that poses a
Reputational Risk to the Company or the Program, as determined by B&WMR, except
with B&WMR’s consent, which shall not be unreasonably withheld, conditioned or
delayed.

 

28



--------------------------------------------------------------------------------

(d) Transfers if, in the opinion of counsel for the Company, the Transfer would:

(i) violate the Securities Act, or any applicable state securities or “blue sky”
laws, or any other applicable provision of law in any respect;

(ii) require registration of the Membership Interests under the Securities Act
in connection with the Transfer;

(iii) result in the Company having to register as an investment company under
the Investment Company Act of 1940, as amended; or

(iv) cause the Company to be treated as an association taxable as a corporation
for purposes of the federal income tax laws.

15.4 Duty of First Offer. (a) Subject to Section 15.4(b), if any Member (a “DOFO
Member”) proposes to Transfer its Membership Interests pursuant to
Section 15.2(b) or Section 15.2(c) to a non-Member or non-Affiliate (a “First
Offer Transaction”), the DOFO Member will, prior to pursuing any First Offer
Transaction, notify the other Members of its intention to pursue a First Offer
Transaction (the “First Offer Transaction Notice”). The other Members will have
the right, but not the obligation, to submit a proposal to purchase their pro
rata share (based on that Member’s Share compared to all other Members’ Share
other than the Share of the DOFO Member) or more (i.e., oversubscribe) of the
Membership Interests subject to the First Offer Transaction (the “First Offer
Proposal”) within twenty days following receipt of the First Offer Transaction
Notice. The First Offer Proposal will include the price and other material terms
the non-DOFO Member is prepared to offer. If a Member that is entitled to make a
First Offer Proposal elects not to do so, those Members that have elected to
make a First Offer Proposal may offer to purchase such additional eligible
shares on a pro rata basis. The DOFO Member may elect to accept some or all of
the First Offer Proposals. If the DOFO Member elects not to accept the First
Offer Transaction Proposals (or has Membership Interests subject to the First
Offer Transaction remaining that were not purchased in connection with First
Offer Proposals), the DOFO Member may enter into a First Offer Transaction with
any Person if the terms and conditions of any such Transfer are not any less
favorable to the DOFO Member than the terms and conditions set forth in any
First Offer Proposal. The First Offer Transaction will be consummated within 180
days following the date of the First Offer Proposals, and if not, any subsequent
First Offer Transaction will be subject to the provisions set forth in this
Section 15.4(a). Nothing in this Section 15.4(a) will require the DOFO Member to
enter into any First Offer Transaction under any circumstances.

(b) B&WMR is only required to comply with Section 15.4(a) if, following the
proposed Transfer, B&WMR’s Share would be less than 51% (unless the proposed
Transfer is in connection with an Initial IPO approved by BNGP under
Section 9.12 or otherwise or any subsequent Transfer to public shareholders
under a registered offering).

15.5 BNGP Tag-Along Right.

(a) If B&WMR proposes to Transfer its Membership Interest pursuant to Sections
15.2(b) (other than a Transfer in connection with an Initial IPO or any
subsequent Transfer to public shareholders under a registered offering) and
after the Transfer B&WMR or its Affiliates’ Share would be less than 51%, then
at least thirty days prior to effecting the

 

29



--------------------------------------------------------------------------------

Transfer, B&WMR will give BNGP written notice of the proposed Transfer. The
notice will set forth the Membership Interests to be Transferred by B&WMR, the
name and address of the proposed transferee, the purchase price and that the
proposed transferee has been informed of the tag-along right granted to BNGP
under this Section 15.5. BNGP will then have the right, exercisable by written
notice to B&WMR, to participate in the sale, on the same terms and conditions as
B&WMR, by selling up to its full ownership interest in the Company, on
substantially the same terms (including with respect to representations and
warranties and indemnification) as B&WMR.

(b) If the proposed transferee does not agree to purchase BNGP’s Membership
Interests directly from BNGP on the same terms and conditions as specified in
the notice given under Section 15.5(a), then B&WMR will have the right, but not
the obligation, to purchase BNGP’s Membership Interests, solely for the purpose
of selling those Membership Interests to the proposed transferee on the terms
set forth in the notice. If the proposed transferee does not elect to acquire
BNGP’s Membership Interests (either directly or indirectly) subject to this
tag-along right, B&WMR may not transfer its interests to that proposed
transferee in a transaction that would result in B&WMR or its Affiliates Share
being less than 51%.

(c) For the avoidance of doubt, B&WMR may elect to give rights to other Members
to participate in a sale when B&WMR is selling all or a portion of its
Membership Interest, subject in each case to the restrictions set forth in this
Article 15.

15.6 B&WMR Drag-Along Right.

(a) Subject to Section 15.6(d), if B&WMR agrees to sell all of its Membership
Interests to a Third Party (a “Drag-Along Sale”), it has the right to require
each other Member to Transfer its Membership Interests. B&WMR must give the
other Members not less than ten days prior written notice describing in
reasonable detail the proposed Drag-Along Sale as to which it intends to
exercise its rights under this Section 15.6, including the consideration to be
paid and the name and address of the Third Party purchaser.

(b) Each Member, if B&WMR elects to exercise its rights under Section 15.6, will
(i) take any action as may be reasonably requested by B&WMR in connection with
consummating the transaction; (ii) vote in favor of, consent to and raise no
objections against the transaction or the process pursuant to which the
transaction was arranged; (iii) waive any dissenter’s, appraisal and other
similar rights; (iv) sell such Member’s Membership Interests on the non-price
terms and conditions of the transaction as negotiated by B&WMR; and (v) execute
and deliver such documents as may be reasonably requested by B&WMR in connection
with the transaction, including written consents of Members, proxies, letters of
transmittal, purchase agreements and limited liability company interest powers.
If B&WMR agrees to escrow any amounts of proceeds resulting from a transaction
or to accept indebtedness or other securities, or is subject to indemnification
or other rights of offset, then each Member will be required to accept the same
terms.

(c) Each Member is only required to comply with Section 15.6(b) if B&WMR bears
its proportionate share of any escrows, holdbacks or adjustments in purchase
price and make such representations, warranties and covenants as are customary.

 

30



--------------------------------------------------------------------------------

(d) BNGP is only required to comply with Section 15.6(a) and 15.6(b) if (i) it
is no longer a Founder, (ii) the only representations and warranties it is
required to make are authority to accomplish the sale and its ownership of the
interests being sold, and (iii) the consideration that BNGP would receive
reflects its Share of the aggregate consideration received in the transaction
less any Control Premium associated with the acquisition of B&WMR’s Membership
Interest. The “Control Premium” is the additional amount an arms-length
purchaser is willing to pay in order to have control over the management of the
affairs of the Company over the amount the purchaser would have paid if it did
not obtain control over the Company as part of its purchase, as acknowledged by
the purchaser in writing.

15.7 General Provisions.

(a) Each transferor under this Article 15 will reimburse or cause the
reimbursement of the Company for all the Company’s reasonable out-of-pocket
expense relating to the Transfer, including all attorney’s fees, filing fees and
similar expenses.

(b) If the Board determines that a proposed Transfer under this Article 15
would, alone or in conjunction with one or more other Transfers, terminate the
partnership that is the Company for federal income Tax purposes, the proposed
Transfer can be delayed until the earliest time, as determined by the Board that
the Transfer may occur without causing a termination of the partnership that is
the Company for federal income Tax purposes. If at any time more than one
Transfer is being delayed under this Section 15.7(b), the Transfers are to be
made in the order in which the Board received notice of the proposed Transfer.
If a Transfer or attempted Transfer causes a termination of the partnership that
is the Company for federal income Tax purposes, the Member making the Transfer
or attempted Transfer is to be liable to the Company and each of the other
Members for any Taxes, fines, penalties, damages, or losses which may be due as
a result of the termination, including costs of enforcement of the Company’s
power to void or otherwise prohibit the Transfer or attempted Transfer.

(c) No Transfer in compliance with this LLC Agreement, even if the transferee is
a Member or is admitted as a Member, will release the transferor or former
Member from those liabilities to the Company existing at the time of the
transfer which survive the Transfer.

15.8 Unauthorized Transfers Void. Any attempt by a Member, directly or
indirectly, to Transfer, or offer to Transfer, any Membership Interests or any
interest therein or any rights relating thereto without complying with the
provisions of this Article 15, will be void and of no effect. Any involuntary
Transfer by operation of law will entitle the transferee to the economic
interest represented by the Membership Interests that were the subject of the
Transfer but the transferee will not be a Member and will not have any rights
under this LLC Agreement.

16. LIMITATIONS ON LIABILITY AMONG THE MEMBERS

16.1 Limitations on Liability. No Member or any of its Affiliates will be liable
to the Company, another Member, or any of their respective Affiliates for any
consequential, incidental, punitive, exemplary, or indirect damages, lost
profits, or other business interruption damages in connection with the Program.
The preceding sentence applies without regard to the

 

31



--------------------------------------------------------------------------------

cause or basis of any claim, and whether a claim is asserted in contract, tort,
negligence, misrepresentation (including negligent misrepresentation), strict
liability, statutory liability, indemnity, or pursuant to any other theory of
liability, even in the event of the fault, negligence (in whole or in part), or
strict liability of, or breach of contract by, a Person whose liability is
limited by this Section 16.1. The following will not be deemed to constitute
consequential, incidental, punitive, exemplary, or indirect damages, lost
profits, or other business interruption damages:

(i) any payment due under Exhibit D; and

(ii) any liability for amounts claimed in tort or as statutory damages by Third
Parties to the extent that claims for such amounts are subject to
indemnification under this LLC Agreement.

17. GENERAL

17.1 Dispute Resolution. Any Disputes between or among (i) the Company, (ii) a
Member or its Affiliates and (iii) another Member (or Members) or their
Affiliates arising out of or in connection with the Company or the Program will
be resolved in accordance with Exhibit E.

17.2 Dissolution.

(a) The Company will be dissolved, and its affairs will be wound up and
liquidated upon the first to occur of the following (i) dissolution in
accordance with Section D.1(d) of Exhibit D, (ii) approval of dissolution by
Member Approval, and (iii) the entry of a decree of judicial dissolution under
Section 18-802 of the Act.

(b) The bankruptcy (as defined in Sections 18-101(1) and 18-304 of the Act) of a
Member will not cause the Member to cease to be a Member of the Company and upon
the occurrence of such an event, the business of the Company will continue
without dissolution.

(c) In the event of dissolution, the Company will conduct only the activities as
are necessary to wind up its affairs (including the sale of the assets of the
Company in an orderly manner), and the assets of the Company will be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act.

(d) The Company will terminate when (i) all of the assets of the Company, after
payment of or due provision for all debts, liabilities and obligations of the
Company shall have been distributed to the Members in the manner set forth in
Section 4.5 and (ii) the Certificate of Formation shall have been canceled in
the manner required by the Act.

17.3 Governing Law. This LLC Agreement will be governed by, construed,
interpreted and applied in accordance with the laws of the State of Delaware
without giving effect to conflict of laws principles thereof that would result
in the application of the laws of a jurisdiction other than the State of
Delaware.

17.4 Entire Agreement. The annexes, exhibits and schedules hereto are an
integral part of this LLC Agreement and are deemed incorporated by reference
herein. This LLC Agreement

 

32



--------------------------------------------------------------------------------

contains the entire agreement of the Members relating to the rights granted and
obligations assumed in this LLC Agreement. Any prior agreement among the Members
relating to the Company or the Program will be of no further force or effect.

17.5 Amendments; Waivers. All Members are bound by any amendment to this LLC
Agreement that is approved by Member Approval or in accordance with Exhibit C.
Amendments approved in accordance with Exhibit C will be documented as a
separate amendment executed by B&WMR and attached to this LLC Agreement and will
be promptly circulated to all Members. Failure of any Member to enforce any
provision of this LLC Agreement will not be construed to waive the provision,
nor to affect the validity of this LLC Agreement or any part thereof, or the
right of any Member thereafter to enforce each and every provision of this LLC
Agreement. A waiver on any one occasion will not be construed as a bar to or
waiver of any right or remedy, whether of the same or of a different nature, on
any future occasion.

17.6 Counterparts. The Members may execute this LLC Agreement in two or more
counterparts, which will, in the aggregate, be signed by all the Members; each
counterpart will be deemed an original instrument as against any Member who has
executed and delivered it.

17.7 Notices. All notices required or permitted to be given pursuant to this LLC
Agreement to any party to this LLC Agreement will be in writing and will be
given to the other party at the addresses or facsimile number set forth below in
Annex II or such other address or facsimile number as that party may hereafter
specify for that purpose by notice to the other parties to this Agreement. All
notices will be deemed received on the date of receipt by the recipient thereof
if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, that notice will be deemed not
to have been received until the next succeeding Business Day in the place of
receipt.

17.8 Severability. Any term or provision of this LLC Agreement that is invalid
or unenforceable in any jurisdiction will be ineffective as to that
jurisdiction, to the extent of the invalidity or unenforceability, without
rendering invalid or unenforceable the remaining terms and provisions of this
LLC Agreement or affecting the validity or enforceability of any terms and
provisions of this LLC Agreement in any other jurisdiction. If any provision of
this LLC Agreement is so broad as to be unenforceable, that provision will be
interpreted to be only so broad as is enforceable.

17.9 Binding Effect; No Third Party Benefit. This LLC Agreement will be binding
on all successors and assigns of the Members and inure to the benefit of the
respective permitted successors and assigns of the Members. Nothing in this LLC
Agreement will be deemed to create rights in or benefits for any Person that is
not a Member, other than (a) BWNE, BDC, BPC and their Affiliates with respect to
Article 12, Sections 7.5, 13.3(b), 13.3(c), 13.3(d), 13.4, 13.5, 16.1 and
Exhibit A, Exhibit B, Exhibit D, and Exhibit F and (b) individuals entitled to
indemnification under Article 10, in each case only with respect to those
Articles, Sections and Exhibits.

17.10 Provisions Surviving. The rights and obligations of the Members under the
following provisions will continue after dissolution and liquidation of the
Company and will continue with

 

33



--------------------------------------------------------------------------------

respect to a former Member who under Section D.13 of Exhibit D has only the
rights of an assignee or a former Member who has Withdrawn from the Company
(collectively, the “Surviving Provisions”) and all others shall be of no further
force or effect: Section 13.1 (including Exhibit F), 17.1 (including Exhibit E),
17.3, 17.9, 17.10, Article 16, Sections D.7 and D.10 of Exhibit D and payment
obligations under Exhibit D until discharged, and any other provisions
incorporated in any of those Sections by reference.

(Signatures on following page.)

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this LLC
Agreement as of the date first above written.

 

THE COMPANY   GENERATION MPOWER LLC   By:  

/s/ Christofer M. Mowry

  Name:   Christofer M. Mowry   Title:   President & Chief Executive Officer
MEMBERS   BABCOCK & WILCOX MODULAR REACTORS, LLC   By:  

/s/ Christofer M. Mowry

  Name:   Christofer M. Mowry   Title:   President   BDC NEXGEN POWER LLC   By:
 

/s/ Eric W. Grenfell

  Name:   Eric W. Grenfell   Title:   President

[Generation mPower LLC Agreement]



--------------------------------------------------------------------------------

ANNEX I

DEFINITIONS; PRINCIPLES OF INTERPRETATION

A. Definitions. As used in this LLC Agreement, the following terms have the
meanings indicated:

“Acceptable Nuclear Liability Regime” has the meaning set forth in Exhibit H.

“Act” means the limited liability company act set forth in Chapter 18 of the
Delaware Code. Any reference to the Act will automatically include a reference
to any subsequent or successor limited liability company act in Delaware.

“Actual Cash Flow Neutral Date” means the date, as determined by the Board, on
which the Company has achieved Cash Flow Neutral.

“Actual Funding Requirement” has the meaning set forth in Section A.4 of
Exhibit A.

“Actual In-Kind Credit” has the meaning set forth in Section A.2(a) of Exhibit
A.

“Add-On Amount” has the meaning set forth in Section A.3(b) of Exhibit A.

“Adjusted Capital Account” means with respect to any Member as of a particular
date, the Member’s Capital Account increased by such Member’s shares of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain.

“Adjusted Capital Account Deficit” means with respect to a Member as of the end
of any Fiscal Year, a deficit in the Member’s Capital Account, after adjustments
required under clauses (4), (5) and (6) of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d), that exceed any amounts of any such deficit that
such Member is obligated to restore or is deemed obligated to restore for
purposes of such regulation (such as such Member’s shares of Partnership Minimum
Gain and Partner Nonrecourse Debt Minimum Gain).

“Adjusted Fair Market Value” of an item of Company property means the greater of
(i) the fair market value of that property or (ii) the amount of any nonrecourse
indebtedness to which that property is subject within the meaning of section
7701(g) of the Code.

“Affiliate” means with respect to any Person, (i) each entity that such Person
controls, (ii) each Person that controls such Person, and (iii) each entity that
is under common control with such Person. For purposes of this definition, the
Tax Partnership and the Company are not Affiliates of B&WMR, BNGP or any of
their respective Affiliates. For purposes of this definition “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly through one or more intermediaries, of any of the
following with respect to another Person (a) the legal or beneficial ownership
of more than fifty percent (50%) of the economic interest in such Person,
(b) the power to elect more than fifty percent (50%) of the directors, managers,
or other voting members of the governing body of such Person, (c) more than
fifty percent (50%) of the voting securities (or equivalent voting interests) in
such Person, or (d) the power to direct or cause the direction of the management
and policies of such Person (by contract or otherwise).



--------------------------------------------------------------------------------

“Alliance Model” means the business model attached as Exhibit A to the JDA that
utilizes the Development Budget and estimated Contract Revenues as inputs to
determine the Forecasted Funding Requirement.

“Alternate” means an individual designated by a Director to act as that
Director’s alternate in accordance with Section 7.1(b).

“Annual Budget Package” means the package prepared by the CEO for presentation
to the Board in connection with the request of annual funding authorization of
the Program by B&WMR from the BWC board of directors.

“Anticipated Annual Investment Amount” has the meaning set forth in
Section A.1(f) of Exhibit A.

“Applicable Law” means all laws, treaties, ordinances, judgments, decrees,
injunctions, writs and orders, rules, regulations, interpretations, issuances,
enactments, decisions, authorizations and directives of any Governmental
Authority having jurisdiction over the matter in question.

“Appraiser” means a reputable investment banking firm, accounting firm or
appraiser nationally recognized in the United States for providing valuations of
companies or enterprises whose core business is utility-scale power generation
and technology.

“BDC” means Bechtel Development Company, Inc., a Delaware corporation.

“BNGP” means BDC NexGen Power LLC, a Delaware limited liability company.

“Board” has the meaning set forth in Section 7.1(a).

“Book Value” means, with respect to any item of Company property, the book value
of that property within the meaning of Treas. Reg. § 1.704-1(b)(2)(iv)(g)(3),
except that if the Company adopts the remedial allocation method described in
Treas. Reg. § 1.704-3(d) with respect to any item of Company property, the Book
Value of that property will be its book basis determined in accordance with
Treas. Reg. § 1.704-3(d)(2).

“BPC” means Bechtel Power Corporation, a Nevada corporation.

“BPC-Affiliated Persons” has the meaning set forth in Section D.7(b) of Exhibit
D.

“BPC Competitor” has the meaning set forth in Section G.4 of Exhibit G.

“BPC Exclusive Scope” has the meaning set forth in Section 13.3(c).

“BPC Work Product” has the meaning set forth in Section D.7(c) of Exhibit D.

 

AI-2



--------------------------------------------------------------------------------

“BPC TSA” means the Amended and Restated Technical Services Agreement, dated as
of the Commencement Date, between BPC and the Company (as successor to BWNE).

“Business Day” means a day other than Saturday, Sunday or a day on which banks
are legally closed for business in the State of Delaware.

“B&W Subcontract” has the meaning set forth in Section 13.3(d).

“BWC” means The Babcock & Wilcox Company, a Delaware corporation.

“BWNE” means Babcock & Wilcox Nuclear Energy, Inc., a Delaware corporation.

“BWNE Exclusive Scope” has the meaning set forth in Section 13.3(b).

“BWNE TSA” means the Technical Services Agreement, dated as of the Commencement
Date, between BWNE and the Company.

“B&WMR” means Babcock & Wilcox Modular Reactors, LLC, a Delaware limited
liability company.

“B&WMR Competitor” has the meaning set forth in Section G.4 of Exhibit G.

“Capital Account” means the capital account of a Member maintained in accordance
with Section 5.2.

“Capital Call” has the meaning set forth in Section 3.2(b).

“Capital Contribution” means, for any Member, the total amount of cash and the
fair market value (as determined by the Board in its sole discretion) of any
property contributed to the Company.

“Cash Flow Neutral” means, as determined by the Board utilizing the Alliance
Model, that (a) the Company’s actual current Contract Revenues are in excess of
actual cash outflows for Development Budget Activities, services to Customers
and other Program related expenditures, and (b) projected Contract Revenues are
reasonably expected to be at least equal to projected cash outflows on an
ongoing basis.

“CEO” means the President & Chief Executive Officer of the Company.

“Chairperson” has the meaning set forth in Section 7.6.

“Change of Control” means any transfer, sale, assignment, pledge or other
disposition of shares of or equity interests in a Person having the result
(directly or indirectly) of changing the entity or entities which possess the
power (directly or indirectly) to direct or cause the direction of the
management or policies of the Person from the entity or entities possessing that
power as of the Commencement Date, whether the change is voluntary or
involuntary, including as part of a merger.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

AI-3



--------------------------------------------------------------------------------

“COL” means a combined license to construct and operate a nuclear power plant
issued by the NRC.

“Commencement Date” means February 28, 2011.

“Committee Member” has the meaning set forth in Section 7.13.

“Company” has the meaning set forth in the preamble.

“Confidential Information” has the meaning set forth in Section F.1 of Exhibit
F.

“Contract Revenues” means cash received by the Company from a Customer as
compensation for the design, development or deployment of a Plant, including
site specific engineering and COL applications for a Customer. Contract Revenues
do not include investments made by Members in the Company or funding for the
Program provided by DOE or any other U.S. Governmental Authority (except to the
extent a Governmental Authority acts in the capacity of a Customer) which is for
the benefit of B&WMR under Section B.4 of Exhibit B. Contract Revenues will
include any amounts received by the Company from Third Parties other than the
DOE or any U.S. Governmental Authority (when not acting in the capacity of a
Customer) for the benefit of the Program.

“Control Premium” has the meaning set forth in Section 15.6(d).

“Covered Employee” has the meaning set forth in Section F.5(b) of Exhibit F.

“Credit to Date Amount” has the meaning set forth in Section A.4(a) of Exhibit
A.

“Customer” means a customer of the Company that has executed a Customer
Contract.

“Customer Contract” means a Turnkey Contract or a Front-End Contract.

“Damages” means damages, claims, demands, causes of action, losses, liabilities,
obligations, costs and expenses, and the costs and expenses of any and all
actions, suits, proceedings, demands, assessments, judgments, settlements and
compromises, including reasonable legal, accounting and other expenses related
thereto.

“Date of Withdrawal” means the date on which a Member Withdraws from the Company
as determined under Section D.6 of Exhibit D.

“DCA” means the Design Certification Application filed with the NRC for the
steam-generating light water SMR developed in the Program.

“Deduct Amount” has the meaning set forth in Section A.3(c) of Exhibit A.

“Deemed Liquidation” means a liquidation of the Company that is deemed to occur
pursuant to Treas. Reg. § 1.708-1(b)(1)(iv) in the event of a termination of the
Company pursuant to section 708(b)(1)(B) of the Code.

 

AI-4



--------------------------------------------------------------------------------

“Design Completion Date” means the date, as determined by the Board, on which
the Company has completed a generic design for the deployment of a Plant
(including obtaining NRC design certification) sufficient to offer turnkey
solutions to Customers.

“Development Budget” means, at any given time, the most recent version of the
development budget approved by the Board that sets forth the costs anticipated
to be incurred by the Parties for the performance of all Development Budget
Activities, including marketing, licensing interfacing, procurement, staffing,
personnel, administrative and business development activities to be incurred in
connection therewith.

“Development Budget Activities” means (a) the development of the generic design
to be completed by the Members and their Affiliates in support of the Program as
determined in accordance with the Project Execution Plan to be necessary to make
an offering to a potential Customer to deploy a Plant (including obtaining NRC
design certification) and (b) all related marketing, licensing interfacing,
procurement, staffing, personnel, administrative and business development
activities completed by the Company until the activities in clause (a) are
complete.

“Director” has the meaning set forth in Section 7.1(a).

“Disclosing Party” has the meaning set forth in Section F.1 of Exhibit F.

“Dispute” has the meaning set forth in Section E.1 of Exhibit E.

“Dispute Parties” has the meaning set forth in Section E.1 of Exhibit E.

“DOE” means the U.S. Department of Energy.

“DOFO Member” has the meaning set forth in Section 15.4(a).

“DOR” means the division of responsibility for pursuit of the Company’s
objectives set forth in Exhibit I, including the engineering, design
certification application, procurement, functional support (development
organization), and COL application divisions of responsibility.

“Drag-Along Sale” has the meaning set forth in Section 15.6(a).

“EPC” means engineering, procurement and construction.

“EPC Subcontract” has the meaning set forth in Section 13.3(d).

“Executive(s)” has the meaning set forth in Section E.2(a) of Exhibit E.

“Fair Market Value” means with respect to the Company, as of the Valuation Date,
the price at which a willing seller would sell, and a willing buyer would buy,
each being apprised of all relevant facts and neither acting under compulsion,
all of the Company’s equity interests in an arms length, negotiated transaction
with a Third Party without time constraints using standard valuation
methodologies. The methodologies used in determining Fair Market Value will be
applied in a manner so as to (a) reflect any discount for lack of marketability
and (b) not reflect any loss in value resulting from the act or event described
in Exhibit D that triggered the assessment of Fair Market Value or the fact that
a termination event has occurred.

 

AI-5



--------------------------------------------------------------------------------

“Fair Value of BNGP’s Interest” has the meaning set forth in Section D.11(e) of
Exhibit D.

“FCPA” has the meaning set forth in Section 13.2(a).

“Final First Tranche Investment” has the meaning set forth in Section A.4(a) of
Exhibit A.

“First Appraiser” has the meaning set forth in Section D.11(a) of Exhibit D.

“First Offer Proposal” has the meaning set forth in Section 15.4(a).

“First Offer Transaction” has the meaning set forth in Section 15.4(a).

“First Offer Transaction Notice” has the meaning set forth in Section 15.4(a).

“First Tranche Profits Interest” means the 10% Share granted to BNGP as of the
Commencement Date or such smaller Share as may have resulted from dilution by
operation of Section A.5 of Exhibit A.

“First Tranche Investment” has the meaning set forth in Section A.1(a) of
Exhibit A.

“Fiscal Year” has the meaning set forth in Section 14.1.

“FNTP” means a full notice to proceed issued by a Customer under a Turnkey
Contract, with all conditions precedent, including issuance of the COL for the
applicable Plant and the other conditions precedent specified in the Turnkey
Contract executed by that Customer, having been satisfied or, if not satisfied,
waived by the Company.

“Forecasted Funding Requirement” means the amount necessary to be funded by the
Parties until Cash Flow Neutral is achieved, as determined by the Alliance
Model, which as of July 13, 2010 was $610.57 million, as it may be adjusted each
year by the Board in its approval of the Annual Budget Package.

“Founders” means each of B&WMR and BNGP, but BNGP only for so long as it or its
Affiliates (individually or collectively) holds a Share greater than or equal to
50% of BNGP’s First Tranche Profits Interest.

“Front-End Contract” means a contract pursuant to which the Company (or its
designated subsidiary) provides services with respect to the Program to a
Customer other than under a Turnkey Contract, including COL application
services, site selection, consulting and other front-end preparation services
for a Customer.

“Generic Design Fee” has the meaning set forth in Section G.4 of Exhibit G.

 

AI-6



--------------------------------------------------------------------------------

“Governmental Authority” means any United States or foreign federal, state,
local or other governmental, regulatory or administrative agency, governmental
commission, department, board, subdivision, court, tribunal, or other
governmental arbitrator, arbitral body or other authority, in each case having
legal jurisdiction over the matter or Person in question or the Program.

“Guarantees”means the Guarantee by BPC for the benefit of the Company, among
others, and the Guarantee by BWNE for the benefit of the Company, among others,
each dated as of the Commencement Date.

“High Value” has the meaning set forth in Section D.11(b) of Exhibit D.

“Indemnified Person” has the meaning set forth in Section 10.1.

“In-Kind Percentage” has the meaning set forth in Section A.1(f) of Exhibit A.

“Initial IPO” means the initial public offering of equity interest in the
Company pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act.

“Initial Period” has the meaning set forth in Section A.1(e) of Exhibit A.

“JAMS” means JAMS, Inc. or its successor entity, a judicial arbitration and
mediation service.

“JDA” has the meaning set forth in the Recitals.

“Joinder Agreement” means an agreement executed by any new Member as a result of
a Transfer under Section 15.2(c) pursuant to which the new Member expressly
agrees to be bound by the terms and conditions of the LLC Agreement.

“Last Agreed FFR” has the meaning set forth in Section A.3(b) of Exhibit A.

“Late Payment Rate” means the lesser of (a) the Prime Rate plus 2% per annum, or
(b) the highest per annum interest rate allowed by Applicable Law.

“LLC Agreement” has the meaning set forth in the preamble.

“Low Value” has the meaning set forth in Section D.11(b) of Exhibit D.

“Members” means B&WMR, BNGP and every other Person who is admitted as a Member
in accordance with Section 9.2 after the Commencement Date, so long as the
Person has not ceased being a Member pursuant to the terms of this LLC
Agreement.

“Member Approval” means the approval of Members holding a Share equal to at
least 50%, which approval must also include the approval of the Founders.

“Membership Interest” means with respect to each Member, a Member’s Capital
Account, rights to its Share of Profits and Losses, and the Member’s rights to
receive distributions from the Company, together with all rights and obligations
of the Member under this LLC Agreement.

 

AI-7



--------------------------------------------------------------------------------

“Mid-Range” has the meaning set forth in Section D.11(b) of Exhibit D.

“New Member” has the meaning set forth in Section C.1 of Exhibit C.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(c).

“NRC” means the U.S. Nuclear Regulatory Commission.

“NSSS” means the SMR nuclear steam supply module under development as part of
the Program consisting of the module shell and all internal components and
systems, including the steam generator and reactor core, extending up to and
including each point where the module shell, piping, electrical and instrument
cables connect to the external systems at the point of the first external
junction (agreed terminal point).

“NSSS Extended Scope” has the meaning set forth in Section G.4 of Exhibit G.

“Nuclear Incident” means an occurrence that causes bodily injury, sickness,
disease or death, or loss of or damage to property, or loss of use of property,
arising out of or resulting from the radioactive, toxic, explosive or other
hazardous properties of source material, special nuclear material, or by-product
material. “Source material”, “special nuclear material”, and “by-product
material” as applicable to this LLC Agreement have those meanings assigned by
the Atomic Energy Act of 1954, as amended, 42 U.S.C. § 2011 et seq.

“Officers” has the meaning set forth in Section 8.1(a).

“Original Development Budget” means the inputs to the Alliance Model as of
July 13, 2010 that set forth the costs anticipated to be incurred by the Parties
for the performance of all Development Budget Activities, including marketing,
licensing interfacing, procurement, staffing, personnel, administrative and
business development activities to be incurred in connection therewith.

“Original Aggregate First Tranche Investment” has the meaning set forth in
Section A.1(a) of Exhibit A.

“Original BNGP Annual Development Amount” has the meaning set forth in
Section A.1(c) of Exhibit A.

“Original BNGP Annual Investment Amount” has the meaning set forth in
Section A.1(c) of Exhibit A.

“Other Member” has the meaning set forth in Section D.13(a) of Exhibit D.

“Overrun Amount” has the meaning set forth in Section A.2(b) of Exhibit A.

 

AI-8



--------------------------------------------------------------------------------

“Oversubscription Member” has the meaning set forth in Section 3.2(b).

“Partnership Minimum Gain” has the meaning given to “minimum gain” in Treasury
Regulations Section 1.704-2(d).

“Partner Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulation Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).

“Person” means an individual, partnership, joint venture, corporation, limited
liability company, trust, association or unincorporated organization, or any
Governmental Authority.

“Plant” has the meaning set forth in the Recitals.

“Prime Rate” means the prime rate of interest for corporate loans as published
in The Wall Street Journal under “Money Rates” as such rate may be in effect
from time to time during the period the delinquent amount remains outstanding.

“Profits” and “Losses” for any period means the taxable income or loss of the
Company for such period, as determined for federal income tax purposes, adjusted
as follows:

(a) items that are required by Section 703(a)(i) of the Code to be separately
stated will be included;

(b) Tax-exempt income as described in section 705(a)(1)(B) of the Code realized
by the Company during such fiscal year are taken into account as if it was not
tax exempt;

(c) expenditures of the Company described in section 705(a)(2)(B) of the Code
for such year, including items treated under Treasury Regulations
Section 1.704-1(b)(2)(iv)(i) as items described in section 705(a)(2)(B) of the
Code, are taken into account as if they were deductible items;

(d) with respect to property (other than money) which has been contributed to
the capital of the Company, Profit and Loss are computed in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv)(g) by computing
depreciation, amortization, gain or loss based upon the fair market value (as
determined by the Board) of such property on the books of the Company;

(e) with respect to any property of the Company which has been revalued as
required or permitted by the Treasury Regulations under section 704(b) of the
Code, Profit or Loss are determined based upon the fair market value (as
determined by the Board) of such property as determined in such revaluation;

 

AI-9



--------------------------------------------------------------------------------

(f) the difference between the Book Value and the fair market value (as
determined by the Board) of any asset of the Company are treated as gain or loss
from the disposition of such asset in the event that any revaluation of assets
occur pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(e) or (f),
including whenever, any new or existing Member acquires an additional Share in
the Company in exchange for a non-de minimis contribution to the capital of the
Company; or such asset of the Company is distributed to a Member or a
distribution is made to a Member as consideration for a reduction of such
Member’s interest in the Company or in liquidation of such interest as defined
in Treasury Regulations Section 1.704-1(b)(2)(ii)(g);

(g) interest paid on loans made to the Company by a Member and fees and other
compensation paid to any Member are deducted in computing Profit and Loss; and

(h) items of income, gain, loss, expense or deduction specially allocated under
Section 6.2 are not taken into account.

“Program” has the meaning set forth in the Recitals.

“Program Termination Date” means the date on which the Termination of the
Program becomes effective as determined under Section D.6 of Exhibit D.

“Project Execution Plan” means the project execution plan, consisting of the
processes and procedures for the execution of the Development Budget Activities,
to be approved by the Board.

“Recipient” has the meaning set forth in Section F.1 of Exhibit F.

“Reissued Work Product” has the meaning set forth in Section D.7(d)(ii) of
Exhibit D.

“Reputational Risk” as to any Person means that a Founder determines, in the
reasonable exercise of its judgment, that the reputation of such Founder or its
Affiliates would be harmed in the industry in which it operates if such Founder
were associated, or were perceived as associated, with such Person due to such
Person’s adherence to unethical business practices, dodgy standards of business
conduct or egregious or persistently sub-standard levels of performance. For
purposes of this definition, “dodgy” means evasive, tricky; not sound, good or
reliable; questionable, suspicious.

“Response Date” has the meaning set forth in Section E.2(a) of Exhibit E.

“Revaluation Event” means (i) a liquidation of the Company (within the meaning
of Treas. Reg. § 1.704-1(b)(2)(ii)(g), but not including a Deemed Liquidation);
(ii) a contribution of more than a de minimis amount of money or other property
to the Company by a new or existing Member or a distribution of more than a de
minimis amount of money or other property to a retiring or continuing Member
where such contribution or distribution alters the Share of any Member;
(iii) any change in the Share of any Member; or (iv) the grant of an interest in
the Company as consideration for the provision of services to or for the benefit
of the Company.

“Revised FFR” has the meaning set forth in Section A.3(a)(i) of Exhibit A.

 

AI-10



--------------------------------------------------------------------------------

“Rule 144” has the meaning set forth in Section 11.2.

“Second Appraiser” has the meaning set forth in Section D.11(a) of Exhibit D.

“Second Tranche Investment” has the meaning set forth in Section A.6(a) of
Exhibit A.

“Secondment Agreement” means each of (i) the Secondment Agreement between BPC
and the Company, (ii) the Secondment Agreement between BWNE and the Company, and
(iii) the Amended and Restated Secondment Agreement between BPC and BWNE, each
dated or last amended as of the Commencement Date.

“Securities Act” means the Securities Act of 1933, as amended.

“Share” has the meaning set forth in Section 6.1(a).

“SMR” means small modular nuclear reactor.

“Specified Equipment” has the meaning set forth in Section G.5(a) of Exhibit G.

“Start Date” has the meaning set forth in Section D.11(a) of Exhibit D.

“Strategic Equipment” has the meaning set forth in Section G.6(a) of Exhibit G.

“Subject Action” has the meaning set forth in Section D.4 of Exhibit D.

“Subject Agreements” has the meaning set forth in Section E.1 of Exhibit E.

“Subscription Agreement” means the agreement negotiated and agreed to between
the potential New Member and BWNE and executed by the New Member and the Company
in connection with the New Member’s admission as a Member to the Company in
accordance with Exhibit C.

“sub-recipient” has the meaning set forth in Section F.2(b) of Exhibit F.

“Surviving Provisions” has the meaning set forth in Section 17.10.

“Tax” means any federal, state, local or foreign tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

“Tax Basis” means, with respect to any item of Company property, the adjusted
basis of such property as determined in accordance with the Code.

“Tax Partnership” means the tax partnership formed under the JDA and continued
under this LLC Agreement.

“Terminate (Termination of) the Program” means that all actions in furtherance
of the Program cease, including any development, marketing or deploying of
Plants, solicitation of customers, negotiation of customer contracts, permitting
and other governmental filings, and all public facing activities. Termination of
the Program does not preclude the orderly wind down of the Program, any
preparations in contemplation of a reconstituted Program or the continued
development and engineering of the NSSS but not NI or other elements of a Plant.

 

AI-11



--------------------------------------------------------------------------------

“Third Appraiser” has the meaning set forth in Section D.11(b) of Exhibit D.

“Third Party” means any Person that is not (i) the Company, (ii) a Member or
(iii) an Affiliate of a Member.

“Third Value” has the meaning set forth in Section D.11(b) of Exhibit D.

“TMP” has the meaning set forth in Section 14.3.

“Transfer” means any direct or indirect sale, pledge or other disposition of a
Membership Interest.

“Treasury Regulation” or “Treas. Reg.” means the temporary or final
regulation(s) promulgated pursuant to the Code by the U.S. Department of the
Treasury, as amended, and any successor regulation(s).

“TRP” has the meaning set forth in Section 14.2.

“Turnkey Contract” means a contract pursuant to which the Company (or its
designated subsidiary) will supply the NSSS and provide all associated EPC
services to deploy a Plant for the Customer, which may include licensing
support, site-specific engineering and long-lead equipment procurement.

“TSAs” means the BPC TSA and the BWNE TSA.

“Underrun Amount” has the meaning set forth in Section A.2(a) of Exhibit A.

“Valuation Date” has the meaning set forth in Section D.11(a) of Exhibit D.

“Withdrawal (Withdraw or Withdrawn) from the Company” means the complete
withdrawal of a Member and any of that Member’s Affiliates’ from the Company and
complete termination of that Member’s participation in the Company as a Member,
whether in accordance with Section 9.3 (including Exhibit D) or as a result of
that Member transferring all of its Membership Interests to a non-Affiliate in
accordance with Article 15.

B. Rules of Interpretation.

(a) Unless otherwise required by the context in which any term appears:

(i) capitalized terms used in this LLC Agreement have the meanings specified in
this Annex I;

(ii) the singular will include the plural;

 

AI-12



--------------------------------------------------------------------------------

(iii) references to “Articles,” “Sections,” “Annexes,” “Exhibits,” or
“Schedules” (if any) will be to articles, sections, annexes, exhibits, or
schedules of this LLC Agreement, unless otherwise specified;

(iv) all references to a particular Person will include a reference to that
Person’s successors and permitted assigns;

(v) all accounting terms not specifically defined in this LLC Agreement will be
construed in accordance with generally accepted accounting principles in the
United States of America, consistently applied;

(vi) references to this LLC Agreement will include a reference to all schedules
and exhibits to this LLC Agreement, as the same may be amended, modified,
supplemented or replaced from time to time;

(vii) references to any agreement, document or instrument will mean a reference
to that agreement, document or instrument, and all appendices, annexes,
attachments, schedules and exhibits thereto, as in effect from time to time;

(viii) the use of the word “including” in this LLC Agreement to refer to
specific examples will be construed to mean “including, without limitation” or
“including but not limited to” and will not be construed to mean that the
examples given are an exclusive list of the topics covered;

(ix) references to an Applicable Law will mean a reference to the Applicable Law
as the same may be amended, modified, supplemented or restated and be in effect
from time to time;

(x) references to BWNE or its Affiliates (other than B&WMR) in which BWNE or its
Affiliates covenants to take an action or refrain from taking an action is
hereby deemed to read that B&WMR will cause BWNE or its Affiliate to take or
refrain from taking the referenced action; and

(xi) references to BPC or its Affiliates (other than BNGP) in which BPC or its
Affiliates covenants to take an action or refrain from taking an action is
hereby deemed to read that BNGP shall cause BPC or its Affiliate to take or
refrain from taking the referenced action.

(b) The Members collectively have prepared this LLC Agreement, and none of the
provisions of this LLC Agreement will be construed against one Member on the
ground that the Member is the author of this LLC Agreement or any part of this
LLC Agreement.

[End of Annex I]

 

AI-13



--------------------------------------------------------------------------------

ANNEX II

NOTICE INFORMATION

 

B&WMR:

  

Babcock & Wilcox Nuclear Energy, Inc.

  

The Harris Building

  

13024 Ballantyne Corporate Place

  

Charlotte, NC 28277

  

Attn: President

With copy to

  

(which will not

constitute notice):

  

Babcock & Wilcox Nuclear Energy, Inc.

  

The Harris Building

  

13024 Ballantyne Corporate Place

  

Charlotte, NC 28277

  

Attn: Assistant General Counsel, BWNE

  

Facsimile: (704) 625-4915

BNGP:

  

BDC NexGen Power LLC

  

c/o Bechtel Development Company, Inc.

  

5275 Westview Drive

  

Frederick, MD 21703

  

Attn: President

With copy to

  

(which will not

constitute notice):

  

Bechtel Power Corporation

  

5275 Westview Drive

  

Frederick, MD 21703

  

Attn: Principal Counsel

  

Facsimile: (301) 696-8526

The Company:

  

Generation mPower LLC

  

The Harris Building

  

13024 Ballantyne Corporate Place

  

Charlotte, NC 28277

  

Attn: President & Chief Executive Officer

With copy to

  

(which will not

constitute notice):

  

Generation mPower LLC

  

The Harris Building

  

13024 Ballantyne Corporate Place

  

Charlotte, NC 28277

  

Attn: Legal Department

  

Facsimile: (704) 625-4915



--------------------------------------------------------------------------------

ANNEX III

SHARE

Dated as of: February 28, 2011:

 

Member

   Share  

B&WMR

     90 % 

BNGP

     10 %    

 

 

 

Total:

     100 % 



--------------------------------------------------------------------------------

EXHIBIT D

TERMINATION AND WITHDRAWAL

In accordance with Section 9.3 of the Generation mPower Limited Liability
Company Agreement, dated February 28, 2011 (the “LLC Agreement”) to which this
Exhibit is attached, this Exhibit D set forth the terms and conditions
applicable to Termination of the Program and Withdrawal from the Company of a
Member (other than B&WMR). Capitalized terms used and not defined in this
Exhibit have the meanings given to those terms in the LLC Agreement. References
to “Sections” means sections of this Exhibit, unless otherwise specified.

D.1 Termination of the Program for Significant Adverse Change in Business
Prospects.

(a) At any time B&WMR or BNGP each has the right to Terminate the Program by
providing notice to the other Members if there has occurred a significant
adverse change in the business prospects for nuclear power generally or SMRs in
particular or other similar significant adverse changes in the business
prospects of the Program and:

(i) the change is outside the control of the Members and their Affiliates; and

(ii) there is no reasonable prospect that the significant adverse change may be
remedied or mitigated in the foreseeable future by the Members or their
Affiliates exercising reasonable commercial efforts.

(b) For purposes of example and not limitation, a “significant adverse change”
under Section D.1(a) would include (A) identification of a fatal systemic flaw
in the NSSS design; (B) the refusal or inability of the NRC to docket the DCA;
or (C) a persistent failure to obtain design certification from the NRC.

(c) If notice of Termination of the Program has been given under Section D.1(a),
and the cooling-off period described in Section D.6 has expired without a
rescission of that notice, then:

(i) each Member will bear the loss of its investment in the Program;

(ii) no Member will be obligated to make any payment to any other Member based
on the Termination of the Program; and

(iii) the Company, each Member and their Affiliates will cease all actions in
furtherance of the Program (except as required or permitted to Terminate the
Program).

Termination of the Program under this Section D.1 will not affect the
obligations of the Members or their respective Affiliates under any Customer
Contract, any B&W Subcontract, any EPC Subcontract, or any other subcontract
under a Customer Contract.



--------------------------------------------------------------------------------

(d) Following a Termination of the Program under this Section D.1, BNGP or its
Affiliates that were Members may remain Members in the Company, unless and until
B&WMR elects to liquidate and dissolve the Company. Any dissolution of the
Company under this Section D.1(d) may be completed by B&WMR in its sole
discretion and will not require Member Approval. At any time after the Program
Termination Date, BNGP may unilaterally Withdraw from the Company. At the
election of B&WMR at any time after the Termination of the Program under this
Section D.1, any remaining Members will work in good faith with B&WMR to amend
the LLC Agreement to reflect the Termination of the Program and reflect the
ongoing obligations, if any, of the Members. Following the Program Termination
Date, BNGP and its Affiliates may engage in preliminary discussions with Third
Parties to perform services in connection with nuclear-fueled power plants
constructed using a steam-generating light water SMR of 300 MWe or less per
module without being in violation of Section 12.1 of the LLC Agreement, however
if BNGP or its Affiliates continue discussions for more than 60 days or execute
any agreement (including a term sheet) with a Third Party related to such
services, BNGP will then be required to Withdraw from the Company.

D.2 Termination of the Program for Cessation of B&WMR Funding.

(a) B&WMR or BNGP each has the right to Terminate the Program following
notification or confirmation by B&WMR to BNGP that either:

(i) the B&WMR or BWC board of directors has ceased funding of the Program for
the indefinite future; or

(ii) B&WMR and BWC are unable, for the foreseeable future, to provide funding
for the Program.

(b) If notice of Termination of the Program has been given under Section D.2(a),
and the cooling-off period described in Section D.6 has expired without a
rescission of that notice, then:

(i) BNGP will be considered to have Withdrawn from the Company as of the Program
Termination Date;

(ii) B&WMR will pay BNGP an amount equal to the aggregate amount of investments
in the Company made by BNGP and its Affiliates under the JDA and Exhibit A
through the Date of Withdrawal; and

(iii) the Company, each Member and their Affiliates will cease all actions in
furtherance of the Program (except as required or permitted to Terminate the
Program).

Except for the amount, if any, due under the last sentence of Section A.4(b) of
Exhibit A, the payment determined under Section D.2(b)(ii) will be BNGP’s
exclusive remedy for a Termination of the Program under this Section D.2.
Termination of the Program under this Section D.2 will not affect the
obligations of the Members or their respective Affiliates under any Customer
Contract, any B&W Subcontract, any EPC Subcontract, or any other subcontract
under a Customer Contract.



--------------------------------------------------------------------------------

D.3 BNGP Right to Withdraw for Action by or Event Affecting B&WMR.

(a) BNGP has the right to Withdraw from the Company by providing written notice
to B&WMR following:

(i) a material breach of a material provision of the LLC Agreement by B&WMR or
its Affiliates; or

(ii) a Change of Control of B&WMR or an Affiliate of B&WMR that results in
direct or indirect control of B&WMR or its Affiliate by a Person (or an
Affiliate of that Person) that is a BPC Competitor, or that poses a Reputational
Risk to the Company, the Program, BNGP or BPC.

(b) For purposes of example and not limitation, a “material breach of a material
provision” of the LLC Agreement by B&WMR or one or more of its Affiliates shall
have occurred if:

(i) B&WMR or any of its Affiliates breaches the provisions of Article 12 or
Section 13.2(a) of the LLC Agreement; or

(ii) there has been a persistent failure of B&WMR or any of its Affiliates,
without due cause, to carry out its Development Budget Activities after B&WMR or
its Affiliate has received notice of the failure that references
Section D.3(a)(i) and has been given a reasonable opportunity to cure the
failure.

(c) If a notice of Withdrawal has been given under Section D.3(a), and the
cooling-off period described in Section D.6 has expired without a rescission of
that notice, then:

(i) if the Date of Withdrawal occurs before the First Tranche Investment has
been contributed in full, B&WMR will pay BNGP an amount equal to the greater of
(1) one hundred and fifty percent (150%) of the investments in the Company by
BNGP and its Affiliates under the JDA and Exhibit A through the Date of
Withdrawal, or (2) $75,000,000.

(ii) if the Date of Withdrawal occurs after the First Tranche Investment has
been contributed in full, B&WMR will pay BNGP the greater of (1) an amount equal
to the Fair Value of BNGP’s Interest determined in accordance with
Section D.11(e), or (2) $125,000,000.

Except for the amount, if any, due under the last sentence of Section A.4(b) of
Exhibit A, the payment determined under this Section D.3(c) will be BNGP’s
exclusive remedy for the occurrence of a circumstance described in Section
D.3(a).



--------------------------------------------------------------------------------

D.4 BNGP Right to Withdraw for Company Action or Inaction.

(a) BNGP has the right to Withdraw from the Company by providing written notice
to B&WMR following:

(i) a material breach of a material provision of the LLC Agreement by the
Company or its Affiliates or, prior to the Design Completion Date, a material
breach of a material provision of the BPC TSA by the Company; or

(ii) B&WMR and BNGP reaching an impasse over BNGP’s invocation of its negative
control rights under Section 7.5(a) of the LLC Agreement over a proposed Company
action and the Company taking the restricted action notwithstanding BNGP’s
exercise of its negative control rights.

(b) For purposes of example and not limitation, a “material breach of a material
provision” of the LLC Agreement or the BPC TSA by the Company shall have
occurred if:

(i) the Company breaches the provisions of Article 12 or Section 13.2(a) of the
LLC Agreement; or

(ii) there has been a persistent failure of the Company, without due cause, to
pay BPC for work authorized and performed under the BPC TSA (other than de
minimis amounts) after the Company has received notice of the failure to pay in
accordance with the BPC TSA that references Section D.4(a)(i) and has been given
a reasonable opportunity to cure the failure; or

(iii) there has been a persistent failure of the Company, without due cause, to
carry out its Development Budget Activities after the Company has received
notice of the failure that references Section D.4(a)(i) and has been given a
reasonable opportunity to cure the failure.

(c) Subject to Section D.4(d), if a notice of Withdrawal has been given under
Section D.4(a), and the cooling-off period described in Section D.6 has expired
without a rescission of that notice, then:

(i) if the Date of Withdrawal occurs before the First Tranche Investment has
been contributed in full, B&WMR will pay BNGP an amount equal to the greater of
(1) one hundred and fifty percent (150%) of the investments in the Company by
BNGP and its Affiliates under the JDA and Exhibit A through the Date of
Withdrawal, or (2) $75,000,000.

(ii) if the Date of Withdrawal occurs after the First Tranche Investment has
been contributed in full, B&WMR will pay BNGP the greater of (1) an amount equal
to the Fair Value of BNGP’s Interest determined in accordance with Section
D.11(e), or (2) $125,000,000.

Except for the amount, if any, due under the last sentence of Section A.4(b) of
Exhibit A and satisfaction of the payment obligations referenced in Section D.9,
the payment determined under this Section D.4(c) will be BNGP’s exclusive remedy
for the occurrence of a circumstance described in Section D.4(a).

(d) If B&WMR and its Affiliates have in the aggregate less than a 51% Share in
the Company (without breach of the LLC Agreement) at the time BNGP elects to
Withdraw



--------------------------------------------------------------------------------

from the Company under this Section D.4, then B&WMR will only be obligated to
make the withdrawal payment due under Section D.4(c) if (i) the Company action
or inaction that triggered BNGP’s Withdrawal (the “Subject Action”) was taken or
confirmed by the Board, (ii) prior to the Board taking or confirming the Subject
Action the BNGP Director had objected to the Subject Action and identified it as
an action that would trigger BNGP withdrawal rights, and (iii) one or more of
the Directors designated by B&WMR voted in favor of the Subject Action.

D.5 B&WMR Right to Cause Withdrawal of BNGP.

(a) B&WMR has the right to cause BNGP to Withdraw from the Company by providing
written notice to BNGP following:

(i) a material breach of a material provision of the LLC Agreement by BNGP or
its Affiliates or, prior to the Design Completion Date, a material breach of a
material provision of the BPC TSA by BPC or its Affiliates; or

(ii) a Change of Control of BNGP or an Affiliate of BNGP that results in direct
or indirect control of BNGP or its Affiliate by a Person (or an Affiliate of
that Person) that is a B&WMR Competitor, or that poses a Reputational Risk to
the Company, the Program, B&WMR, BWNE or BWC.

(b) For purposes of example and not limitation:

(i) a “material breach of a material provision” of the LLC Agreement by BNGP or
one or more of its Affiliates shall have occurred if BNGP or any of its
Affiliates breaches the provisions of Article 12 or Section 13.2(a) of the LLC
Agreement; and

(ii) a “material breach of a material provision” of the BPC TSA shall have
occurred if there has been a persistent failure of BPC, without due cause, to
carry out Development Budget Activities authorized under the BPC TSA after BPC
has received notice of the failure that references Section D.5(a)(i) and has
been given a reasonable opportunity to cure the failure.

(c) If a notice that BNGP has been caused to Withdraw from the Company has been
given under Section D.5(a), and the cooling-off period described in Section D.6
has expired without a rescission of that notice, then:

(i) if the Date of Withdrawal occurs before the First Tranche Investment has
been contributed in full, BNGP will pay B&WMR $75,000,000.

(ii) if the Date of Withdrawal occurs after the First Tranche Investment has
been contributed in full, BNGP will pay B&WMR $125,000,000.

The payment determined under this Section D.5(c) will be B&WMR’s exclusive
remedy for the occurrence of a circumstance described in Section D.5(a).

D.6 Cooling-Off Period for BNGP & B&WMR. Prior to Termination of the Program or
BNGP’s Withdrawal from the Company under Section D.1, D.2, D.3, D.4 or D.5
(except with



--------------------------------------------------------------------------------

respect to BNGP’s unilateral right to Withdraw under Section D.1(d)), each of
B&WMR and BNGP will identify an executive officer who will represent it in
connection with this Section D.6 by written notice to the other party. Those
executive representatives will negotiate in good faith to resolve the reason(s)
for the proposed Termination of the Program or Withdrawal for a period of not
less than 60 days from the date that BNGP or B&WMR provides notice to the other
that it intends to Terminate the Program, or Withdraw, or cause Withdrawal from
the Company, as applicable. If the matter is resolved within the 60-day period
(or such extended cooling-off period as may be agreed by the executive
representatives), the original notice will be deemed rescinded and of no further
effect. If the matter is not resolved within the 60-day period (or such extended
cooling-off period as may be agreed by the executive representatives), the
noticed Termination of the Program or Withdrawal from the Company, as
applicable, will become effective on the 60th day following the date of the
original notice (or at the end of any agreed extended cooling-off period) (such
effective date the “Program Termination Date” or the “Date of Withdrawal”, as
applicable). If it is proposed that there be a Termination of the Program,
except as otherwise agreed by B&WMR and BNGP, all activities under the TSAs and
Secondment Agreements will cease during the cooling-off period, other than work
with respect to a Customer Contract and any related subcontracts and the minimum
amount of work necessary to sustain the Company. If it is proposed that BNGP
Withdraw from the Program, except as otherwise agreed by B&WMR and BNGP, all
activities under the BPC TSA and Secondment Agreements between BPC and the
Company and BPC and BWNE will cease during the cooling-off period, other than
work with respect to a Customer Contract and any related subcontracts. To the
extent any work is continued during the cooling-off period, all work will
continue consistent with past practice in the ordinary course.

D.7 BPC Release and Discharge.

(a) Upon Termination of the Program or BNGP’s Withdrawal from the Company, BPC,
BDC and BNGP will be released from any obligation to make any additional
investments in the Company under the LLC Agreement.

(b) Upon BNGP’s Withdrawal from the Company, each Member and the Company will,
without any further act of any Person, for themselves and on behalf of all
present and future Members, be deemed to have released, acquitted, and forever
discharged BNGP, BPC, BDC and their Affiliates, and their respective members,
managers, employees, officers, directors, shareholders, and agents
(collectively, the “BPC-Affiliated Persons”), of and from any and all Damages
with respect to the acts or omissions of BPC-Affiliated Persons in connection
with the LLC Agreement or otherwise in connection with the Program or any Plant,
except for (i) obligations of BPC or its Affiliates under EPC Subcontracts and
other subcontracts under Customer Contracts (which obligations will be
determined by the terms of each such subcontract) and (ii) the Surviving
Provisions of the LLC Agreement and any provisions that expressly survive the
termination of other related agreements. Following BNGP’s Withdrawal from the
Company, B&WMR and the Company will indemnify the BPC-Affiliated Persons for any
Damages to the extent they relate to or arise out of any Third Party claim with
respect to any acts or omissions described in the immediately preceding
sentence. The provisions of Article 16 of the LLC Agreement and Section D.12
will apply to any indemnification under this Section D.7(b).



--------------------------------------------------------------------------------

(c) Following Termination of the Program or BNGP’s Withdrawal from the Company,
B&WMR and the Company will obtain from (i) any architecture, engineering or
contractor firm that is engaged by or on behalf of B&WMR or the Company or any
of their respective Affiliates in connection with the Program or any Plant or
(ii) a Customer that will self-perform architecture, engineering or construction
services a release and discharge of the BPC-Affiliated Persons of and from any
and all Damages with respect to any work product that was provided directly or
indirectly by BPC or any of its Affiliates under the LLC Agreement or the BPC
TSA or otherwise (any such work product referred to herein as “BPC Work
Product”). The release and discharge required by clause (i) will be obtained not
later than the date on which the architecture, engineering or constructor firm
is engaged, or, under clause (ii), the date on which the Customer Contract is
executed.

(d) Following Termination of the Program or BNGP’s Withdrawal from the Company:

(i) Subject to Section D.7(d)(ii), the Company and B&WMR and their respective
Affiliates will not use or include, or permit the use or inclusion of (including
through a sale or other transfer), any BPC Work Product in connection with any
Plant or any other project in any jurisdiction that does not have an Acceptable
Nuclear Liability Regime. It is understood that BPC Work Product will not
include design or engineering of the NSSS.

(ii) If (A) an engineering firm is engaged by or on behalf of the Company, B&WMR
or any of their respective Affiliates to review some or all of the BPC Work
Product and to reissue that BPC Work Product as the new engineering firm’s own
work product (after making modifications as the new engineering firm deems
appropriate, the reissued work product) (such reissued work product referred to
herein, the “Reissued Work Product”); (B) such Reissued Work Product identifies
the new engineering firm as the engineer of record and makes no reference,
directly or indirectly, to BPC or any of its Affiliates; and (C) the Company or
B&WMR provides documentary evidence substantiating (A) and (B) above to BPC’s
reasonable satisfaction, then the Company, B&WMR and their respective Affiliates
may use such Reissued Work Product without restriction at its and their own
risk. If B&WMR or its Affiliates engage an engineering firm to prepare the
Reissued Work Product, the Company will reimburse B&WMR for any of its costs and
expenses in connection with that engagement prior to using any Reissued Work
Product.

(iii) BNGP will cease to be entitled to a Generic Design Fee for Plants the FNTP
of which is issued after the Date of Withdrawal absent reconstitution of the
Program under Section D.10.

D.8 Transfer of BNGP’s Interest to B&WMR; Payment.

(a) Upon BNGP’s Date of Withdrawal under this Exhibit D, BNGP and its Affiliates
will immediately lose all rights as a Member and any rights under the LLC
Agreement (including information rights, Board representation or observation
rights, loss of any exclusivity rights and other benefits of a Member), except
for the right to payment of any amounts due BNGP in accordance with this Exhibit
D and as otherwise provided in Section 17.10 of the LLC Agreement. The effect of
BNGP’s Withdrawal from the Company on contracts and other



--------------------------------------------------------------------------------

agreements relating to the Program is addressed in Section D.9. BNGP and any
Affiliate of BNGP that holds Membership Interests will transfer to B&WMR or its
designee its interests as a Member of the Company upon any termination of BNGP’s
and any of BNGP’s Affiliates’ participation in the Company as a Member
simultaneously or in connection with receipt of all amounts due and owing to
BNGP or any of its Affiliates under the LLC Agreement, the BPC TSA or any
Secondment Agreement.

(b) The payment of any amounts due to BNGP in accordance with this Exhibit D
will be made as soon as reasonably and commercially practicable following BNGP’s
Date of Withdrawal and in no event later than 30 days after the Date of
Withdrawal, except as provided in Section D.8(c).

(c) If the Fair Value of BNGP’s Interest is being determined under Section D.11,
then B&WMR will pay BNGP $125,000,000 within 30 days after the Date of
Withdrawal. The remainder of the withdrawal payment (being the total withdrawal
payment less the $125,000,000 already paid) will be paid to BNGP as soon as
reasonably and commercially practicable following final determination of the
Fair Value of BNGP’s Interest under Section D.11, but in no event later than 180
days following that determination. If the remainder of the withdrawal payment is
not paid within 60 days following the Date of Withdrawal, the amount outstanding
will accrue interest at the following rates, in each case not to exceed the
highest per annum interest rate allowed by Applicable Law and subject to the
sentence immediately following this sentence: (i) for the period between 60 and
90 days following the Date of Withdrawal, the Prime Rate plus 3% per annum;
(ii) for the period between 90 and 120 days following the Date of Withdrawal,
the Prime Rate plus 4% per annum; (iii) for the period between 120 and 150 days
following the Date of Withdrawal, the Prime Rate plus 5% per annum; and (iv) for
the period between 150 days following the Date of Withdrawal and the payment of
the remainder of the withdrawal payment, the Prime Rate plus 6% per annum. If
the Fair Value of BNGP’s Interest is not determined by the 60th day following
the Date of Withdrawal, each of the time periods referenced in the immediately
preceding sentence will be delayed day for day until that determination is made.
By way of example, if the Fair Value of BNGP’s Interest is determined on the
75th day following the Date of Withdrawal, the time period in clause (i) above
would be the period between 75 and 105 days following withdrawal.

(d) B&WMR may pay the withdrawal payment directly to BNGP or cause the Company
to pay the withdrawal payment as a redemption of BNGP’s interest in the Company.
The structure of the payment will not reduce the amounts payable to BNGP in
accordance with this Exhibit D, and any alternative consideration other than
cash will be approved or rejected by B&WMR and BNGP in their sole discretion.
Any dispute in connection with a payment due to BNGP in accordance with this
Exhibit D will be resolved in accordance with Exhibit E.

D.9 Effect of BNGP’s Withdrawal on Contracts. Except with respect to (i) the
obligation to pay all amounts earned and unpaid under the BPC TSA or any
Secondment Agreement and (ii) provisions that expressly survive any termination
of the applicable agreement, the BPC TSA, the Secondment Agreements (other than
the Secondment Agreement between BWNE and the Company) and the Cooperation
Agreement will automatically terminate on the Date of Withdrawal and be of no
further force or effect. BNGP’s Withdrawal from the Company will not affect the
obligations of the Members, BNGP or their respective Affiliates



--------------------------------------------------------------------------------

under any Customer Contract, any B&W Subcontract, any EPC Subcontract, or any
other subcontract under a Customer Contract. Notwithstanding BNGP’s Withdrawal
from the Company in accordance with this Exhibit D or the transfer of all of its
Membership Interests in accordance with Article 15 of the LLC Agreement, the
Surviving Provisions of the LLC Agreement will survive and continue in full
force and effect with respect to BNGP following the Withdrawal.

D.10 Reconstitution & BNGP’s Right to Participate.

(a) Subject to Section D.10(c), if the Program is Terminated under
Sections D.1(a) or D.2(a), and the Program is revived or continued by the
Company (if still controlled by B&WMR or an Affiliate) or by B&WMR or by any of
their respective Affiliates before the 10th anniversary of the Program
Termination Date, then:

(i) B&WMR or its Affiliate, as applicable, will provide BNGP with a notice of
its intent to revive or continue the Program and, subject to BNGP executing a
confidentiality agreement in a form acceptable to B&WMR, a summary, in
reasonable detail, of the plans to reconstitute the Program, its proposed
development and deployment schedule, any likely changes in design since the
Program Termination Date, and a preliminary program budget. B&WMR or its
Affiliate, as applicable, will provide BNGP with any other information
reasonably requested by BNGP in connection with its evaluation of whether to
participate in the reconstituted Program under the Company; and

(ii) BNGP will notify B&WMR within 60 days after receipt of the notice and
summary provided to it by B&WMR or its Affiliate, as applicable, and receipt of
the information reasonably requested under Section D.10(a)(i) whether it elects
to participate in the reconstituted Program. The 60-day review period will
commence once B&WMR has responded with the information reasonably requested by
BNGP under Section D.10(a)(i).

(b) If BNGP notifies B&WMR or its Affiliate, as applicable, within the 60-day
period that BNGP or its Affiliate elects to participate in the reconstituted
Program, then B&WMR or its Affiliate and BNGP will mutually work to reconstitute
the Program and promptly execute and deliver an operating agreement of a jointly
owned special purpose Delaware limited liability company (or amend the LLC
Agreement, if practicable), with the agreement to contain substantially the same
terms as the LLC Agreement as prior to the Program Termination Date, including
with respect to exclusivity, reflecting the changes described in Section
D.10(a)(i).

(c) If (A) BNGP notifies B&WMR or its Affiliate, as applicable, within the
60-day period provided in Section D.10(a)(ii) that it elects not to participate
in the continued development and deployment of the Program, or (B) BNGP fails to
provide notice of any decision whether to elect to participate in a
reconstituted Program within that 60-day period, or (C) in the case where BNGP
Withdraws from the Company under Section D.2, BNGP does not agree to invest an
amount equal to the payment received by BNGP under Section D.2(b) in the
reconstituted Program as part of the reconstitution, then B&WMR or its Affiliate
may develop and deploy the Program without BNGP, BPC, BDC, or any of their
Affiliates.



--------------------------------------------------------------------------------

D.11 Determination of Fair Value of BNGP’s Interest.

(a) If (i) BNGP Withdraws from the Company under Section D.3(a) or Section
D.4(a), and (ii) the First Tranche Investment has been contributed in full, and
(iii) BNGP has not provided B&WMR an irrevocable written statement that it has
elected to receive the fixed $125,000,000 withdrawal payment under Section
D.3(c)(ii)(2) or Section D.4(c)(ii)(2), as applicable, in lieu of a
determination of the Fair Value of BNGP’s Interest under this Section D.11, then
immediately following the Date of Withdrawal, BWNE’s and BDC’s respective Chief
Financial Officers or equivalent senior executives will work for 30 days in good
faith to mutually agree on the Fair Market Value of the Company as of the Date
of Withdrawal (the “Valuation Date”). If BWNE and BDC executives fail to reach
an agreement on the Fair Market Value of the Company as of the Valuation Date
during their 30-day determination period (or such longer period as may be agreed
by the Chief Financial Officers), B&WMR will select and identify to BNGP an
Appraiser (the “First Appraiser”) and BNGP will select and identify to B&WMR an
Appraiser (the “Second Appraiser”) no later than 10 days after the end of the
determination period. The date when both Appraisers have been identified and
retained will be the “Start Date.” B&WMR and BNGP will cooperate, and cause
their Affiliates to cooperate, with any Appraisers appointed under this
Section D.11 and share with each Appraiser all information relevant to a
valuation of the Company as of the Valuation Date, including that information
described in Section D.11(c), and subject to the confidentiality restrictions in
Section D.11(c). On or before the 20th day after the Start Date, the First
Appraiser and the Second Appraiser will each determine its preliminary view of
the Fair Market Value of the Company in accordance with the criteria set forth
in the definitions of those terms in the LLC Agreement, and will consult with
each other with respect to their respective preliminary values. On or prior to
the 60th day after the Start Date, the First Appraiser and the Second Appraiser
will each render to BWNE and BDC their written reports on the Fair Market Value
of the Company.

(b) If the higher Fair Market Value determined under Section D.11(a) (the “High
Value”) is not more than 115% of the lower Fair Market Value determined under
Section D.11(a) (the “Low Value”), then the Fair Market Value will be the
average of the High Value and the Low Value. If the High Value is more than 115%
of the Low Value, then, not more than 15 days after the reports, the First
Appraiser and the Second Appraiser will together designate a third Appraiser
that is independent from B&WMR, BNGP and their respective Affiliates (the “Third
Appraiser”). The Third Appraiser will not, as of the time of selection, be
engaged by, or on behalf of, either B&WMR, BNGP or any of their respective
Affiliates, or have previously been engaged by or on behalf of the either B&WMR
or BNGP within the last 36 months unless expressly disclosed to and approved by
B&WMR or BNGP, as applicable, such approval not to be unreasonably withheld. The
Third Appraiser will make a determination of the Fair Market Value of the
Company and deliver its written report to BWNE and BNGP (the “Third Value”) not
more than 30 days after the Third Appraiser is designated. If the Third Value is
within the middle one-third of the range of values between the High Value and
the Low Value (the “Mid-Range”), then the Fair Market Value will be the Third
Value. If the Third Value does not fall within the Mid-Range, then the Fair
Market Value will be the average of (i) the Third Value and (ii) either (A) the
High Value or (B) the Low Value, whichever is closest to the Third Value. In no
event will the Fair Market Value be less than the Low Value nor greater than the
High Value. The determination of the Fair Market Value under this
Section D.11(b) will be final and binding on B&WMR and BNGP and their respective
Affiliates.



--------------------------------------------------------------------------------

(c) Promptly following the engagement of each Appraiser under this Section D.11,
each Appraiser will enter into a nondisclosure agreement with B&WMR, the Company
and BNGP. B&WMR, the Company and BNGP will provide each Appraiser with written
instructions regarding the preparation of its determination of the Fair Market
Value of the Company, including a copy of the pertinent provisions of the LLC
Agreement. The Company will provide each Appraiser with (i) the Company’s most
recent consolidated financial statements, (ii) the most recent financial
forecast for the Company and, if before the Design Completion Date, the
Development Budget, (iii) a management presentation with respect to the matters
set forth in clauses (i) and (ii), and (iv) such other relevant information
reasonably requested by an Appraiser for the determination of Fair Market Value.
Each Appraiser will receive identical information under this Section D.11(c),
except that the Third Appraiser will also receive copies of the written reports
of the First Appraiser and the Second Appraiser described in Section D.11(a).

(d) All fees, expenses and disbursements of each Appraiser will be the
responsibility of the party that engaged that Appraiser. All fees, expenses and
disbursements of the Third Appraiser will be shared equally by B&WMR and BNGP.

(e) The “Fair Value of BNGP’s Interest” to be paid to BNGP in connection with
BNGP’s Withdrawal from the Company under Section D.3(a) or Section D.4(a), if
required under Section D.3(c)(ii)(1) or Section D.4(c)(ii)(1), is the amount
equal to the sum of (i) the Capital Account of BNGP, plus (ii) the product of
(x) BNGP’s Share in the Company multiplied by (y) the difference between (A) the
total value of the Company as determined under this Section D.11 minus (B) the
total Capital Accounts of all members in the Company. This amount will be paid
in accordance with Section D.8.

D.12 Indemnification Provisions for BPC-Affiliated Persons. Promptly after
receipt by a BPC-Affiliated Person entitled to indemnification under Section
D.7(b) of any claim or notice of the commencement of any action, administrative
or legal proceeding, or investigation as to which any indemnity provided for in
Section D.7(b) may apply, the BPC-Affiliated Person will notify B&WMR and the
Company in writing of that fact, which will include, to the extent known, the
facts constituting the basis for the claim. B&WMR or the Company may, upon
written notice to the BPC-Affiliated Person, assume the defense thereof with
counsel designated by B&WMR or the Company and reasonably satisfactory to the
BPC-Affiliated Person. Notwithstanding the preceding sentence, neither B&WMR nor
the Company will be entitled to assume control of the defense of any claim if,
in the BPC-Affiliated Person’s good faith judgment: (1) it is advisable for the
BPC-Affiliated Person to be represented by separate counsel because a conflict
or potential conflict exists between either B&WMR or the Company and the
BPC-Affiliated Person; (2) there are defenses that are available to the
BPC-Affiliated Person that are likely to conflict with those available to B&WMR
or the Company; or (3) the claim involves the potential imposition of a criminal
or quasi criminal liability on the BPC-Affiliated Person or the remedy sought in
the claim is an injunction, restraining order, declaratory relief or other
non-monetary relief against the BPC-Affiliated Person that is separate and
distinct from any similar liability asserted with respect to B&WMR or the
Company. If B&WMR or the Company is not entitled to assume the defense of a
claim, the BPC-Affiliated Person will be entitled to control and assume
responsibility for the defense of the claim at the cost and expense of B&WMR and
the Company (to the extent such costs and expenses are reasonable). During the
pendency of



--------------------------------------------------------------------------------

any matter to which any indemnity provided in Section D.7(b) may apply, the
BPC-Affiliated Person will retain authority to approve any and all
communications with, and to prevent the submission of any documents to, any
Governmental Authority having jurisdiction over the matter, except as otherwise
required by Applicable Law, except that the BPC-Affiliated Person will be
responsible for any additional delay or incremental costs associated with this
review. Without the prior written consent of the BPC-Affiliated Person, neither
B&WMR nor the Company will enter into any settlement of any claim for Damages
which would lead to liability, impose injunctive or other equitable relief or
would create any financial or other obligation on the part of the BPC-Affiliated
Person. B&WMR or the Company may accept any settlement without the consent of
the BPC-Affiliated Person if the settlement imposes no obligation on a
BPC-Affiliated Person and the settlement provides a complete release to the
BPC-Affiliated Person and no requirement that the BPC-Affiliated Person
acknowledge fault or culpability. Each Party will cooperate in the defense of
any claim and will furnish such records, information and testimony as may be
reasonably requested in connection therewith, in each case at the expense of
B&WMR and the Company (to the extent the expenses are reasonable).

D.13 B&WMR Right to Cause Withdrawal of Other Members.

(a) Except as otherwise expressly provided in a Member’s Subscription Agreement
or Joinder Agreement, B&WMR has the right to cause any Member other than B&WMR
or BNGP (the “Other Member”) to Withdraw from the Company in accordance with
this Section D.13.

(b) If the Program is Terminated under Section D.1(a) or Section D.2(a), the
Other Member’s rights as a Member and under the LLC Agreement will immediately
cease, the Other Member will be considered to have Withdrawn from the Company,
and its Membership Interests will be automatically and immediately forfeited to
the Company, without any action on the part of the Company or the Other Member.

(c) Except as otherwise provided in a Member’s Subscription Agreement or Joinder
Agreement, if there has been:

(i) a material breach of a material provision of the LLC Agreement by an Other
Member or any of its Affiliates, or a material breach of a material provision of
any agreement between the Other Member or any of its Affiliates on the one hand,
and the Company or any subcontractor to the Company on the other hand, after
that Other Member has received notice of that breach and has been given a
reasonable opportunity to cure that breach; or

(ii) a Change of Control of any Other Member or an Affiliate of the Other Member
that results in direct or indirect control of that Other Member or its Affiliate
by a Person (or an Affiliate of that Person) that is a B&WMR Competitor or a BPC
Competitor, or that poses a Reputational Risk to the Company, the Program,
B&WMR, BNGP or their respective Affiliates,

then the Other Member and its Affiliates will immediately lose all rights as a
Member and any rights under the LLC Agreement (including information rights,
Board representation or observation rights, loss of any exclusivity rights and
other benefits of a Member), except that the Member will retain the economic
interest represented by its Membership Interest as an assignee (as such term is
used in Section 18-702 of the Act).



--------------------------------------------------------------------------------

(d) In addition, if there has been a breach or a Change of Control described in
Section D.13(c), the Other Member who breached or that underwent a Change of
Control (or a Member who had an Affiliate that breached or that underwent a
Change of Control) will immediately make the payment and take the actions as may
be set forth in that Member’s Subscription Agreement or Joinder Agreement, as
applicable.

(e) Unless otherwise expressly set forth in the applicable agreement, the
Withdrawal from the Company by the Other Member does not, in and by itself,
terminate any agreement between the Other Member or any of its Affiliates on the
one hand, and the Company or any subcontractor to the Company on the other hand,
other than the LLC Agreement.

D.14 Exclusive Remedy and Sole Liability.

(a) Except as otherwise set forth in this Exhibit D, if any Member Withdraws
from the Company, no Member or the Company will be obligated to make any payment
to any other Member or the Company based on the Termination of the Program or
the withdrawing Member’s Withdrawal from the Company. Each Member expressly
disclaims any right to seek Damages from the other Members or the Company based
on the Termination of the Program or the withdrawing Member’s Withdrawal from
the Company.

(b) If a Member Withdraws from the Company under this Exhibit D, the provisions
of this Exhibit D are the exclusive remedy to that Member for any breach of the
LLC Agreement that occurred prior to the Date of Withdrawal (other than breaches
of Exhibit F that were not known to that Member on that Date of Withdrawal).
Following a breach or default by a Member that triggers withdrawal rights under
this Exhibit D, that Member will not be deemed to continue to be in default or
breach so long as it remains in compliance with the provisions of this
Exhibit D.

[End of Exhibit D]



--------------------------------------------------------------------------------

EXHIBIT E

DISPUTE RESOLUTION

In accordance with Section 17.1 of the Generation mPower Limited Liability
Company Agreement, dated February 28, 2011 (the “LLC Agreement”) to which this
Exhibit is attached, Disputes will be addressed in accordance with this Exhibit
E. Capitalized terms used and not defined in this Exhibit have the meanings
given to those terms in the LLC Agreement. References to “Sections” mans
sections of this Exhibit, unless otherwise specified.

E.1 General Intent of the Parties. Any and all claims, counterclaims, demands,
causes of action, controversies or disputes between or among (i) the Company,
(ii) a Member or its Affiliates and (iii) another Member (or Members) or their
Affiliates relating to the Company or the Program (such parties, the “Dispute
Parties”) arising out of or in any way relating to the LLC Agreement, the TSAs,
or any Secondment Agreement or any other agreement that expressly references
this Exhibit E for resolution of any disputes between the parties thereto (the
“Subject Agreements”) (but not the Guarantees or any Customer Contract, EPC
Subcontract or B&W Subcontract if the disputed matter involves the Customer)
(each a “Dispute”) will be addressed in accordance with the procedures of this
Exhibit E. Any Dispute Party may seek a preliminary injunction or other
provisional judicial remedy if the action is necessary to prevent irreparable
harm or preserve the status quo, in which case the Dispute Parties nonetheless
will continue to pursue resolution of the Dispute by means of the procedure set
forth in this Exhibit E.

E.2 Management Negotiations.

(a) If a Dispute is not resolved in the normal course of business, the Dispute
Parties will attempt in good faith to resolve the Dispute promptly by
negotiation between executives who have authority to settle the controversy
utilizing the following procedure. Any Dispute Party may give the other Dispute
Parties written notice of the existence of a Dispute. Within 30 days after
delivery of the notice, the Dispute Party receiving the notice will submit to
the disputing Dispute Party a written response (the date such response is deemed
received pursuant to the notice provisions of the applicable Subject Agreement,
the “Response Date”). The notice and the response will include (i) a statement
of the Dispute Party’s position and a summary of arguments supporting that
position and (ii) the name and title of the executive who will represent the
Dispute Party in the negotiations (the “Executive(s)”) and the name and title of
any other Person who will accompany the executive.

(b) Within 10 Business Days of the Response Date, the Executives will establish
a mutually acceptable location and date, which date will not be greater than 20
Business Days from the Response Date, to meet. After the initial meeting date,
the Executives will meet or otherwise confer, as often and in accordance with
such schedule as they reasonably deem necessary, to attempt to resolve the
Dispute. All reasonable requests for information made by the Dispute Parties to
each other will be honored.

(c) All communication and writing exchanged between the Dispute Parties related
to the exchanges and discussions under this Section E.2 are for settlement
purposes only and are confidential and will be deemed to be settlement
negotiations and subject to Rule 408 of the Federal Rules of Evidence and any
similar applicable state law or rule and will not be used or referred to in any
subsequent binding adjudicatory process between the Dispute Parties.



--------------------------------------------------------------------------------

E.3 Mediation. If a Dispute is not resolved within 60 days of the Response Date,
or if the Dispute Party receiving a notice or a response pursuant to Section
E.2(a), refuses to or does not meet within the 60-day period, except as such
deadline may be extended by agreement between the Executives, then any Dispute
Party may initiate a request for non-binding mediation of the Dispute under the
JAMS International Mediation Rules. The place of mediation will be New York, New
York. The Dispute Parties will agree upon a mediator within 20 days after
referral of the Dispute to non-binding mediation. If the Dispute Parties cannot
agree on a mediator within the 20-day period, a mediator will be selected by
JAMS. Compensation of the mediator and other mediation fees, costs, and expenses
assessed by JAMS will be borne equally by the Dispute Parties. Each Dispute
Party will otherwise pay for its own costs incurred to participate in the
mediation.

E.4 Litigation. In the event the Dispute Parties are unable to reach a
resolution of a Dispute utilizing the procedures described in Section E.2 or
E.3, then an aggrieved Dispute Party may proceed with litigation in any court of
competent jurisdiction including as set forth in Section E.7.

E.5 Waiver of Jury Trial. Each Member, on its behalf and on behalf of its
Affiliates, hereby waives the right to trial by jury with respect to any action
relating to or arising out of or in connection with the Subject Agreements.

E.6 Continuation of Joint Development. If any Dispute is being resolved pursuant
to this Exhibit E, except for the matter in Dispute, the Dispute Parties will
continue to exercise their remaining respective rights and fulfill their
remaining respective obligations under the Subject Agreements.

E.7 Jurisdiction. Each Member hereby irrevocably and unconditionally consents to
the jurisdiction of any Delaware state court in connection with any suit, action
or other proceeding arising out of or relating to the Subject Agreements, or the
transactions contemplated thereby. With respect to any Delaware state court,
each Member hereby waives and agrees not to assert in any actions or
proceedings, to the fullest extent permitted by Applicable Law, (i) any claim of
lack of personal jurisdiction; (ii) immunity from any legal process with respect
to it or its property; (iii) that the suit, action or proceeding is brought in
an inconvenient forum; or (iv) that the venue of the suit is improper.

[End of Exhibit E]